_________________________________________________________________________________________________

AMENDED AND RESTATED
CREDIT AGREEMENT
(36-Month)

among

Quantum Corporation

                                                                              
                                         and

KeyBank National Association
as Administrative Agent, Lead Arranger and
Letter of Credit Issuing Lender

KeyBank Capital Markets
Sole Book Manager

and

General Electric Capital Corporation
as Syndication Agent

Silicon Valley Bank
as Documentation Agent

and

COMERICA BANK
as Lender

Dated as of October 26, 2005

_________________________________________________________________________________________________

--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as of
October 26, 2005, by and among QUANTUM CORPORATION, a Delaware corporation
(“Borrower”), each lender from time to time a party hereto (collectively,
“Lenders,” and individually, a “Lender”), and KEYBANK NATIONAL ASSOCIATION, as
Administrative Agent, Lead Arranger and Issuing Lender.

RECITAL

Borrower and Lenders from time to time a party thereto and Issuing Lender
provided a revolving line of credit dated December 17, 2002, as amended by that
certain First Amendment to Credit Agreement dated as of January 31, 2003, that
certain Second Amendment to Credit Agreement dated as of July 21, 2003, that
certain Third Amendment to Credit Agreement dated as of March 30, 2004 and that
certain Fourth Amendment to Credit Agreement dated as of January 5, 2005
("Original Credit Agreement").

Borrower has requested that Lenders and Administrative Agent further amend and
restate the terms of the Original Credit Agreement, and Lenders, Issuing Lender
and Administrative Agent are willing to do so on the terms and conditions set
forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

SECTION 1
DEFINITIONS AND ACCOUNTING TERMS

1.01    DEFINED TERMS.  As used in this Agreement, the following terms shall
have the meanings set forth below:

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any line of business or
any division of a Person, (b) the acquisition of in excess of 50% of the capital
stock, partnership interests or equity of any Person, or otherwise causing any
Person to become a Subsidiary, or (c) a merger or consolidation or any other
combination with another Person (other than a Person that is a Subsidiary).

“Adjusted Leverage Ratio” means, as of any date of determination, for Borrower
and its Subsidiaries on a consolidated basis, the ratio of (a) Senior
Indebtedness as of such date to (b) Consolidated EBITDA for the period of the
four fiscal quarters ending on, or ending most recently prior to, such date.

“Administrative Agent” means KeyBank National Association, in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

1

--------------------------------------------------------------------------------

“Administrative Agent’s Office” means Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as Administrative Agent hereafter may designate by written notice to
Borrower and Lenders.

“Administrative Agent-Related Persons” means Administrative Agent (including any
successor agent), together with its Affiliates and the officers, directors,
employees, agents and attorneys-in-fact of such Persons and Affiliates.

“Affiliate” means any Person directly or indirectly controlling, controlled by,
or under direct or indirect common control with, another Person.  A Person shall
be deemed to be “controlled by” any other Person if such other Person possesses,
directly or indirectly, power (a) to vote 10% or more of the securities (on a
fully diluted basis) having ordinary voting power for the election of directors
or managing general partners; or (b) to direct or cause the direction of the
management and policies of such Person whether by contract or otherwise.

“Agreement” means this Agreement, as amended, restated, extended, supplemented
or otherwise modified in writing from time to time.

“Applicable Amount” means the following amounts per annum (expressed in basis
points per annum), based upon the Adjusted Leverage Ratio as set forth in the
most recent Compliance Certificate received by Administrative Agent pursuant to
Section 6.02(a):

   Level   

Adjusted
   Leverage Ratio   

Applicable
     Offshore Rate     
Margin

   Applicable Base   
Rate
Margin

   Facility Fee   

I

X < 0.50

125.00

0.00

25.00

II

0.50 < X < 1.00

140.00

0.00

35.00

III

1.00 < X < 1.50

160.00

0.00

40.00

IV

1.50 < X ≤ 2.00

200.00

25.00

50.00

V

X > 2.00 X

237.50

75.00

62.50

For purposes of Borrower's payment of interest in accordance with Section 2.06
and the facility fee specified in Section 2.07(a), each Applicable Amount
calculated in accordance with the most recent Compliance Certificate shall be in
effect from the date such Compliance Certificate is received by Administrative
Agent to but excluding the date the next Compliance Certificate is received.

“Applicable Payment Date” means, (a) as to any Offshore Rate Loan, the last day
of the relevant Interest Period, but in no event more than ninety (90) days
thereafter, any date that such Loan is prepaid or converted in whole or in part
and the Maturity Date; and (b) as to any other Obligations, the last Business
Day of each calendar quarter and the Maturity Date; provided, further, that
interest accruing at the Default Rate shall be payable from time to time upon
demand of Administrative Agent.

“Arranger” means KeyBank Capital Markets, in its capacity as sole book manager.

2

--------------------------------------------------------------------------------

“Assignment and Acceptance” means an Assignment and Acceptance substantially in
the form of Exhibit D.

“Attorney Costs” means and includes all reasonable attorney's and other fees and
disbursements of any law firm or other external counsel and the allocated cost
of internal legal services and all disbursements of internal counsel.

“Audited Financial Statements” means the audited consolidated balance sheet of
Borrower and its Subsidiaries for each fiscal year ended March 31st, and the
related consolidated statements of income and cash flows for such fiscal year of
Borrower.

"Availability Limit" means the sum of the following, all as determined in the
reports delivered to Administrative Agent and each Lender in accordance with
Sections 6.01(a) and (b) of this Agreement:  (a) 40% of the book value of
Borrower's inventory; plus (b) 80% of the book value of Borrower's accounts
receivable; plus (c) 100% of any funds maintained in the Supplemental Borrowing
Account.

“Base Rate” means a fluctuating rate per annum equal to the higher of (a) the
Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in effect for
such day as publicly announced from time to time by KeyBank as its “prime
rate.”  Such prime rate is a rate set by KeyBank based upon various factors
including KeyBank’s costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above, or below such announced rate.  Any change in such prime
rate announced by KeyBank shall take effect at the opening of business on the
day specified in the public announcement of such change   If KeyBank ceases to
establish or publish a prime rate, the applicable Base Rate thereafter shall be
instead the prime rate reported in The Wall Street Journal (or the average prime
rate if a high and a low prime rate are therein reported).

“Base Rate Loan” means a Loan made hereunder and specified to be a Base Rate
Loan in accordance with Section 2.

“Borrower” has the meaning set forth in the introductory paragraph hereto.

“Borrowing” and “Borrow” each mean a borrowing of Loans hereunder.

“Borrowing Date” means the date that a Loan is made, which shall be a Business
Day. 

“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday which
is not a day on which banks in Albany, New York, New York, New York, San
Francisco, California, Bellevue, Washington or (if interest is being determined
by reference to the Offshore Rate) London, England, are generally authorized or
obligated, by law or executive order, to close.

“Capital Leases” means any and all leases under which certain obligations are
required to be capitalized on the books of a lessee in accordance with GAAP.

“Change of Control” means the direct or indirect acquisition by any person (as
such term is used in Section 13(d) and Section 14(d)(2) of the Exchange Act, but
excluding any employee

3

--------------------------------------------------------------------------------

benefit plan of Borrower or its Subsidiaries, or any person or entity acting it
its capacity as trustee, agent or other fiduciary or administrator of any such
plan) or related persons constituting a group (as such term is used in Rule
13d-5 under the Exchange Act), of (a) beneficial ownership of the issued and
outstanding shares of voting stock or similar equity interest of a corporation
or other entity, the result of which acquisition is that such person or group
possesses in excess of 40% of the combined voting power of all then-issued and
outstanding voting stock of such corporation or other entity, or (b) the power
to elect, appoint, or cause the election or appointment of at least a majority
of the members of the board of directors of such corporation or other entity.

“Closing Date” means the date all the conditions precedent in Section 4.01 are
satisfied or waived in accordance with Section 4.01.

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute thereto.

"Colorado Springs Deed of Trust" means that certain Leasehold Deed of Trust,
Assignment of Leases and Rents, Security Agreement and Fixture Filing dated
December 17, 2002, recorded December 23, 2002 in the Official Records of El Paso
County, Colorado, as Document No. 202228824 and executed by Borrower, as
Trustor, in favor of Administrative Agent, as Beneficiary (for the account of
each Lender in accordance with its Pro Rata Share), encumbering the Colorado
Springs Real Property Security as security for the performance of all
Obligations of Borrower, as the same may be amended.

"Colorado Springs Real Property Security" means the Borrower’s right, title and
interest in that certain real property located in Colorado Springs, Colorado and
more specifically described in the Colorado Springs Deed of Trust, together with
all improvements thereon or which may hereafter be constructed thereon and all
appurtenances thereto.  The Colorado Springs Real Property Security presently
consists of two separate parcels of land:  (a) "Parcel 1" (including
improvements located at 10125 and 10205 Federal Drive, Colorado Springs, CO.);
and (b) "Parcel 2" (including improvements located at 10285 Federal Drive,
Colorado Springs, CO., and vacant land).  Parcel 1 and Parcel 2 are collectively
referred to herein the "Existing Colorado Springs Parcels".  In accordance with
the terms and conditions of the Master Lease and the Participation Agreement,
Borrower may, in Selco's name but at Borrower's sole cost and expense, subdivide
the Colorado Springs Real Property Security into not more than four (4) parcels
(the "Subdivided Colorado Springs Parcels").  The Subdivided Colorado Springs
Parcels shall be referred to individually herein as "Building A" (10125 Federal
Drive), "Building B" (10205 Federal Drive), "Building C" (10285 Federal Drive)
and "Vacant Land" (no address).

“Commitment” means, for each Lender, the amount set forth opposite such Lender’s
name on Schedule 2.01, as such amount may be reduced or adjusted from time to
time in accordance with the terms of this Agreement (collectively, the “combined
Commitments”).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit B, properly completed and signed by a Responsible Officer of Borrower.

4

--------------------------------------------------------------------------------

“Consolidated EBITDA” means the sum of the following, provided that the items
contained in (b) through (h) below shall be added to (a) only to the extent they
have been deducted in calculating, and therefore form no portion of,
Consolidated Net Income:

(a)   Consolidated Net Income, provided that there shall be excluded from such
Consolidated Net Income the following:  (i) all gains and all losses realized by
Borrower and its Subsidiaries upon the sale or other disposition (including,
without limitation, pursuant to sale and leaseback transactions) of property or
assets that are not sold or otherwise disposed of in the ordinary course of
business, or pursuant to the sale of any capital stock held by Borrower or any
Subsidiary; and (ii) all items of gain or income that are properly classified as
extraordinary in accordance with GAAP or are unusual or non-recurring; and

(b)   Consolidated Interest Charges; and

(c)   The amount of taxes used or included in the determination of such
Consolidated Net Income; and

(d)   The amount of depreciation and intangible/goodwill amortization expense
deducted in determining such Consolidated Net Income, including any impairment
of intangible/goodwill as defined under FAS 142 and FAS 144; and

(e)   Any non-cash stock or restricted stock based compensation charges per
GAAP; and

(f)   Cash or non-cash charges related to restructuring, discontinued
operations, and extraordinary items, including, but not limited to, facilities
and personnel reductions or exit of a business or products, in an amount not to
exceed $12,000,000 in the aggregate for any fiscal year; and

(g)   Non-cash impairment charges on Borrower owned buildings or buildings
subject to synthetic leases; and

(h)   Non-cash charges related to in-process research and development; and

(i)   EBITDA from Permitted Acquisitions that is not included in (a) through
(h).

“Consolidated Interest Charges” means, for any period, for Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, fees, charges and related expenses payable by Borrower and its
Subsidiaries in connection with borrowed money (including capitalized interest)
or in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, (b) the portion of rent
payable by Borrower and its Subsidiaries with respect to such period under
Capital Leases that is treated as interest in accordance with GAAP and (c) the
portion of rent under any Synthetic Lease Obligation that would be treated as
interest in accordance with GAAP if the Synthetic Lease Obligation were treated
as a Capital Lease under GAAP.

5

--------------------------------------------------------------------------------

"Consolidated Net Income” means, for any period, for Borrower and its
Subsidiaries on a consolidated basis, the net income of Borrower and its
Subsidiaries in accordance with GAAP.

“Consolidated Tangible Net Worth” means, as of any date of determination, for
Borrower and its Subsidiaries on a consolidated basis, Shareholders’ Equity of
Borrower and its Subsidiaries on that date minus the Intangible Assets of
Borrower and its Subsidiaries on that date.

“Continuation” and “Continue” mean, with respect to any Offshore Rate Loan, the
continuation of such Offshore Rate Loan as an Offshore Rate Loan on the last day
of the Interest Period for such Loan.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or undertaking to which
such Person is a party or by which it or any of its property is bound.

“Conversion” and “Convert” mean, with respect to any Loan, the conversion of
such Loan from or into another type of Loan.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States of America or
other applicable jurisdictions from time to time in effect affecting the rights
of creditors generally.

"Deed of Trust" means the Colorado Springs Deed of Trust and any trust deed
granted by Borrower with respect to Material Leases in accordance with Section
7.15 hereof.

“Default” means any event that, with the giving of any notice, the passage of
time, or both, would be an Event of Default.

“Default Rate” means an interest rate equal to the Base Rate plus the applicable
margin specified in the definition of Applicable Amount, if any, applicable to
Base Rate Loans, plus 2% per annum; provided, however, that with respect to an
Offshore Rate Loan, the Default Rate shall be an interest rate equal to the
interest rate otherwise applicable to such Loan, plus the applicable margin
specified for Offshore Rate Loans in the definition of Applicable Amount, plus
2% per annum, in each case to the fullest extent permitted by applicable Laws.

"Deposit Account Control Agreements" means the respective Deposit Account
Control Agreements entered into among Borrower, as Customer, Administrative
Agent (for the account of each Lender in accordance with its Pro Rata Share), as
Secured Party, and the following, as Depository Bank:  Silicon Valley Bank and
any other depository institutions at which Borrower maintains deposit accounts
from time to time.

“Designated Deposit Account” means a deposit account maintained by Borrower with
KeyBank, as from time to time designated by Borrower to Administrative Agent by
Requisite Notice.

6

--------------------------------------------------------------------------------

“Disposition” or “Dispose” means the sale, transfer, License Disposition or
other disposition (including any sale and leaseback transaction) of any property
by any Person, including any sale, assignment, transfer or other disposal with
or without recourse of any notes or accounts receivable or any rights and claims
associated therewith.

“Dollar” and “$” means lawful money of the United States of America.

“Eligible Assignee” means (a) a financial institution organized under the laws
of the United States, or any state thereof, and having a combined capital and
surplus of at least $100,000,000; (b) a commercial bank organized under the laws
of any other country which is a member of the Organization for Economic
Cooperation and Development, or a political subdivision of any such country, and
having a combined capital and surplus of at least $100,000,000, provided that
such bank is acting through a branch or agency located in the United States; (c)
a Person that is primarily engaged in the business of commercial banking and
that is (i) a Subsidiary of a Lender, (ii) a Subsidiary of a Person of which a
Lender is a Subsidiary, or (iii) a Person of which a Lender is a Subsidiary; (d)
another Lender; (e) any other entity which is an “accredited investor” (as
defined in Regulation D under the Securities Act of 1933, as amended) which
extends credit or buys loans as one of its businesses, including but not limited
to, insurance companies, mutual funds and lease financing companies; or (f)
other lenders or institutional investors consented to in writing in advance by
Administrative Agent and Borrower.  Neither Borrower nor any Affiliate of
Borrower shall be an Eligible Assignee.

“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA, maintained or contributed to by Borrower or any ERISA
Affiliate, other than a Multiemployer Plan.

“Environmental Laws” means all Laws relating to environmental, health, safety
and land use matters applicable to any property of Borrower.

“Equity Securities” of any Person means (a) all common stock, preferred stock,
participations, shares, partnership interests or other equity interests in such
Person (regardless of how designated and whether or not voting or non-voting)
and (b) all warrants, options and other rights to acquire any of the foregoing,
other than convertible debt securities which have not been converted into common
stock, preferred stock, participations, shares, partnership interests or other
equity interests in any such Person.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, or any successor Federal statute.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Borrower within the meaning of Sections 414(b) or (c)
of the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under

7

--------------------------------------------------------------------------------

Section 4062(e) of ERISA; (c) a complete or partial withdrawal by Borrower or
any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate, the treatment of a Plan amendment as a termination under Sections
4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC to
terminate a Pension Plan or Multiemployer Plan; (e) an event or condition which
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than PBGC premiums due but not delinquent under Section
4007 of ERISA, upon Borrower or any ERISA Affiliate.

"Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, rounded upward to the next
1/100th of 1%) in effect on such day, whether or not applicable to any Lender,
under regulations issued from time to time by the Board of Governors of the
Federal Reserve System for determining the maximum reserve requirement
(including any emergency, supplemental or other marginal reserve requirement)
with respect to Eurocurrency funding (currently referred to as “Eurocurrency
liabilities”).  The Offshore Rate for each outstanding Offshore Rate Loan shall
be adjusted automatically as of the effective date of any change in the
Eurodollar Reserve Percentage by dividing (i) the Offshore Rate by (ii) one
minus the Eurodollar Reserve Percentage.  The determination of the Eurodollar
Reserve Percentage and the Offshore Rate by Administrative Agent shall be
conclusive in the absence of manifest error.

“Event of Default” means any of the events specified in Section 8.

"Exchange Act" means the Securities Exchange Act of 1934, as amended from time
to time, or any successor federal statute.

“Extension of Credit” means (a) a Borrowing, Conversion or Continuation of Loans
and (b) a Letter of Credit Action wherein a new Letter of Credit is issued or
which has the effect of increasing the amount of, extending the maturity of, or
making a material modification to an outstanding Letter of Credit or the
reimbursement of drawings thereunder.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards to
the nearest 1/100 of 1%) equal to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers on such day, as published by the Federal Reserve Bank
on the Business Day next succeeding such day; provided that (a) if such day is
not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate charged to KeyBank on such day on such transactions as determined
by Administrative Agent.

“First Tier Foreign Subsidiary” means, at any date of determination, each
foreign Material Subsidiary in which Borrower or any of its domestic
subsidiaries owns directly more than 50%, in the aggregate, of the capital stock
of such Subsidiary.

8

--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or such other principles as may be approved
by a significant segment of the accounting profession, that are applicable to
the circumstances as of the date of determination, consistently applied.  If at
any time any change in GAAP would affect the computation of any financial ratio
or requirement set forth in any Loan Document, and either Borrower or Requisite
Lenders shall so request, Administrative Agent, Lenders and Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of Requisite Lenders), provided that, until so amended, (a) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (b) Borrower shall provide to Administrative Agent and
Lenders financial statements and other documents required under this Agreement
or as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

"General Security Agreement" means that certain Security Agreement (Personal
Property) dated December 17, 2002, between Borrower, as Debtor, and
Administrative Agent (for the account of each Lender in accordance with its Pro
Rata Share), as Lender, securing the Obligations of Borrower, as amended from
time to time.

“Governmental Authority” means (a) any international, foreign, federal, state,
county or municipal government, or political subdivision thereof, (b) any
governmental or quasi-governmental agency, authority, board, bureau, commission,
department, instrumentality, central bank or public body, or (c) any court,
administrative tribunal or public utility.

“Guaranty Obligation” means, as to any Person, any (a) guaranty by such Person
of Indebtedness of, or other obligation payable or performable by, any other
Person or (b) assurance, agreement, letter of responsibility, letter of
awareness, undertaking or arrangement given by such Person to an obligee of any
other Person with respect to the payment or performance of an obligation by, or
the financial condition of, such other Person, whether direct, indirect or
contingent, including any purchase or repurchase agreement covering such
obligation or any collateral security therefor, any agreement to provide funds
(by means of loans, capital contributions or otherwise) to such other Person,
any agreement to support the solvency or level of any balance sheet item of such
other Person or any “keep-well” or other arrangement of whatever nature, in each
such case, given for the purpose of assuring or holding harmless such obligee
against loss with respect to any obligation of such other Person; provided,
however, that the term Guaranty Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business.  The
amount of any Guaranty Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, covered by such Guaranty Obligation or, if not stated or determinable,
the maximum reasonably anticipated liability in respect thereof as determined by
the Person in good faith.

"Hazardous Substance" means mean any substance, material or waste, including
asbestos and petroleum (including crude oil or any fraction thereof), which is
or becomes designated,

9

--------------------------------------------------------------------------------

  classified or regulated as "toxic," "hazardous," a "pollutant" or similar
designation under any Laws.

“Indebtedness” means, as to any Person at any date of determination, all items
which would, in conformity with GAAP, be classified as liabilities on a balance
sheet of such Person as at such date excluding (i) trade and other accounts
payable in the ordinary course of business in accordance with customary trade
terms and which are not overdue for a period of more than 60 days (unless
contested in good faith by Borrower or any Subsidiary), (ii) deferred taxes, and
(iii) accrued interest and expenses, except to the extent capitalized, and in
any event including:

(a)   all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes or other similar instruments;

(b)   any direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), banker’s acceptances, bank
guaranties, surety bonds and similar instruments;

(c)   whether or not so included as liabilities in accordance with GAAP, net
obligations under any Swap Contract in an amount equal to (i) if such Swap
Contract has been closed out, the termination value thereof, or (ii) if such
Swap Contract has not been closed out, the mark-to-market value thereof
determined on the basis of readily available quotations provided by any
recognized dealer in such Swap Contract;

(d)   whether or not so included as liabilities in accordance with GAAP and
whether with or without recourse, all obligations of such Person to pay the
deferred purchase price of property or services, and indebtedness (excluding
prepaid interest thereon) secured by a Lien on property owned or being purchased
by such Person (including indebtedness arising under conditional sales or other
title retention agreements);

(e)   Capital Leases or Synthetic Lease Obligations, provided, however, that
Synthetic Lease Obligations shall be excluded from Indebtedness to the extent
they are secured by cash collateral or a Letter of Credit.  The amount of
Indebtedness in the case of Capital Leases shall be the amount of the
capitalized lease liability appearing on Borrower's financial statements
delivered in accordance with Sections 6.01(a) and (b) of this Agreement.  The
amount of Indebtedness in the case of Synthetic Lease Obligations shall be the
sum of all outstanding principal advances and any other sums advanced and
outstanding pursuant to the Synthetic Lease Obligations.

(f)   all Guaranty Obligations of such Person in respect of any of the foregoing
obligations of any other Person.

For all purposes of this Agreement, the Indebtedness of any Person shall
include, at any such time as such partnership or joint venture is not Solvent,
the Indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person (subject to customary recourse exceptions acceptable
to Requisite Lenders).

10

--------------------------------------------------------------------------------

“Indemnified Liabilities” has the meaning set forth in Section 10.14.

“Indemnitees” has the meaning set forth in Section 10.14.

“Intangible Assets” means assets that are required to be disclosed as intangible
assets in accordance with GAAP on Borrower’s balance sheet, including customer
lists, goodwill, computer software, copyrights, trade names, trade marks,
patents, unamortized deferred charges, unamortized debt discount and capitalized
research and development costs.

"Intellectual Property Security Agreement" means that certain Intellectual
Property Security Agreement dated December 17, 2002, entered into by Borrower,
as Debtor, and Administrative Agent (for the account of each Lender in
accordance with its Pro Rata Share), as Lender, securing the Obligations of
Borrower, as amended from time to time.

“Interest Period” means for each Offshore Rate Loan, (i) initially, the period
commencing on the date such Offshore Rate Loan is disbursed or Continued or
Converted into such Offshore Rate Loan, and (ii) thereafter, the period
commencing on the last day of the preceding Interest Period, and ending, in each
case, on the earlier of (x) the scheduled Maturity Date, or (y) one, two, three
or six months, as elected by Borrower thereafter; provided that:

(A)   any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

(B)   any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(C)   unless Administrative Agent otherwise consents, there may not be more than
six Interest Periods for Offshore Rate Loans in effect at any time.

“Investment” means, as to any Person, any investment by such Person, whether by
means of the purchase or other acquisition of stock or other securities of any
other Person or by means of a loan, creating a debt, capital contribution,
guaranty or other debt or equity participation or interest in any other Person. 
For purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.  Notwithstanding the foregoing, the
term "Investment" shall not include purchases of New Convertible Subordinated
Notes made in compliance with Section 7.11 of this Agreement.

“IRS” means the United States Internal Revenue Service.

“Issuing Lender” means KeyBank National Association, or any other Lender who
from time to time effects a Letter of Credit Action in accordance with the terms
of this Agreement.

“KeyBank” means KeyBank National Association.

11

--------------------------------------------------------------------------------

“Laws” or “Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender” means each lender from time to time party hereto and, as the context
requires, Issuing Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such on Schedule 10.02, or such other office or offices as a Lender
may from time to time notify Administrative Agent.

“Letter of Credit” means any standby letter of credit issued or outstanding
hereunder.  A Letter of Credit may be a performance letter of credit or a
financial letter of credit.

“Letter of Credit Action” means the issuance, supplement, amendment, renewal,
extension, modification or other action relating to a Letter of Credit
hereunder.

“Letter of Credit Application” means an application for a Letter of Credit
Action from time to time in use by Issuing Lender.

“Letter of Credit Cash Collateral Account” means a blocked deposit account at
KeyBank with respect to which Borrower agrees to execute and deliver from time
to time such documentation as Administrative Agent or Issuing Lender may
reasonably request to grant to Administrative Agent and Issuing Lender a
security interest therein as security for the Letter of Credit Usage.

“Letter of Credit Expiration Date” means the scheduled Maturity Date.

“Letter of Credit Sublimit” means an amount equal to $50,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the combined Commitments.

“Letter of Credit Usage” means, as at any date of determination, the aggregate
undrawn face amount of outstanding Letters of Credit plus the aggregate amount
of all drawings under the Letters of Credit not reimbursed by Borrower or
converted into Loans.

“Leverage Ratio” means, as of any date of determination, for Borrower and its
Subsidiaries on a consolidated basis, the ratio of (a) Indebtedness as of such
date to (b) Consolidated EBITDA for the period of the four fiscal quarters
ending on, or ending most recently prior to, such date.

“License Disposition” means, in respect of any patent, trademark, copyright,
mask work, trade secret or other intellectual property right owned or held by
Borrower or any of its Subsidiaries (the “IP Holder”) which is material to
Borrower or any of its Subsidiaries (together, “Material IP”), (i) the granting
by the IP Holder of an exclusive license across all or substantially

12

--------------------------------------------------------------------------------

all fields, uses or regions to any Person other than Borrower or another
Subsidiary, (ii) the granting of any license by the IP Holder that conveys
directly or indirectly to any Person other than Borrower or its Subsidiaries all
or substantially all of the economic value of such Material IP, or (iii) the
abandonment by the IP Holder of such Material IP.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement (including in the nature of, cash collateral accounts or security
interests), encumbrance, lien (statutory or other), fixed or floating charge, or
other security interest of any kind or nature whatsoever (including any
conditional sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing, and the filing
of any financing statement under the Uniform Commercial Code or comparable Laws
of any jurisdiction), including the interest of a purchaser of accounts
receivable.

“Loan” means any advance made by any Lender to Borrower as provided in Section 2
(collectively, the “Loans”).

“Loan Documents” means this Agreement and each Note, the Deed of Trust, the
General Security Agreement, the Stock Pledge Agreement, the Intellectual
Property Security Agreement, the Deposit Account Control Agreements, the
Securities Account Control Agreements, each Letter of Credit Application, each
Request for Extension of Credit, each certificate, each fee letter, and each
other instrument or agreement from time to time executed by Borrower or any of
its Subsidiaries or any Responsible Officer and delivered in connection with
this Agreement.

“Master Agreement” has the meaning set forth in the definition of “Swap
Contract”.

"Master Lease" means that certain Amended and Restated Master Lease, Deed of
Trust with Absolute Assignment of Leases and Rents, Security Agreement and
Fixture Filing dated as of December 17, 2002, between Selco Service Corporation,
as Lessor, and Borrower, as Lessee, as the same may be amended from time to
time.

“Material Adverse Effect” means any set of circumstances or events which (a) has
any material adverse effect upon the validity or enforceability of any Loan
Document, (b) is material and adverse to the financial condition, business,
assets or operations of Borrower, (c) has any material adverse effect upon the
value or condition of the collateral under the Deed of Trust, the General
Security Agreement, the Intellectual Property Security Agreement, the Stock
Pledge Agreement, the Deposit Account Control Agreements or the Securities
Account Control Agreements, or (d) materially impairs the ability of Borrower to
perform the Obligations.

"Material Lease" means any lease entered into by Borrower or its Subsidiaries
after the Closing Date for premises in excess of 25,000 square feet.

“Material Subsidiaries” means each Subsidiary of Borrower which has assets with
a total book value greater than 10% of the consolidated total assets of Borrower
and its Subsidiaries, determined as of the end of the fiscal quarter immediately
preceding the date of determination.

“Maturity Date” means (a) October 26, 2008, or (b) such earlier date upon which
the combined Commitments may be terminated in accordance with the terms of this
Agreement.

13

--------------------------------------------------------------------------------

  “Minimum Amount” means, with respect to each of the following actions, the
minimum amount and any multiples in excess thereof set forth opposite such
action:

 Type of Action

 Minimum Amount               

Multiples in
excess thereof
 

 Borrowing or prepayment of, or
 Conversion into, Base Rate Loans                      
 

 $5,000,000
 

 $1,000,000
 

 Borrowing, prepayment or
 Continuation of, or Conversion into,
 Offshore Rate Loans
 

 $5,000,000


 

 $1,000,000


 

 Letter of Credit Action
 

    $100,000
 

          None
 

 Reduction in Commitments
 

 $5,000,000
 

 $5,000,000
 

 Assignments
 

 $5,000,000
 

          None
 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA.

“Net Proceeds” means, with respect to any sale or issuance of any Equity
Security or other security by any Person (including in the case of Borrower, any
sale or issuance of any Subordinated Debt), the aggregate consideration received
by such Person from such sale or issuance less the actual amount of fees and
commissions payable to Persons other than such Person or any Affiliate of such
Person.

"New Convertible Subordinated Notes" means subordinated, convertible notes
issued by the Borrower on July 30, 2003 in a total principal amount of
$160,000,000 and due in 2010.

“Note” means a promissory note made by Borrower in favor of a Lender evidencing
Loans made by such Lender, substantially in the form of Exhibit C (collectively,
the “Notes”).

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, Borrower arising under any Loan Document, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest that accrues after the commencement of any proceeding under
any Debtor Relief Laws by or against Borrower or any Subsidiary or Affiliate of
Borrower.

14

--------------------------------------------------------------------------------

“Offshore Rate” means for any Interest Period with respect to each Offshore Rate
Loan comprising part of the same Borrowing, a rate per annum determined by
Administrative Agent as the offered rate for Dollar deposits in the approximate
amount of the requested Offshore Rate Loan and having a maturity comparable to
such Interest Period, which rate appears (i) on the British Bankers’ Association
internet web page (http://www.bba.org.uk/public/libor/), or via (ii) Reuters
(BBALIBORS), Bloomberg, Moneyline Telerate (Page 3750) or any other information
provider of the British Bankers’ Association daily Libor rates as of 11:00 A.M.,
London time, on the date (an "Interest Determination Date") which is the second
day on which banks are open for interbank deposits in London prior to the
commencement of such Interest Period.  If, on the Interest Determination Date
for such Interest Period, the Administrative Agent is unable to obtain any
quotation as provided above, the Offshore Rate for the relevant Interest Period
shall be the rate per annum that the Administrative Agent determines in good
faith to be the arithmetic mean (rounded, if necessary, to the nearest sixth
decimal place) of all the per annum rates of interest at which deposits in
Dollars in an amount comparable to the requested Offshore Rate Loan in Dollars
in respect of which the Offshore Rate is then being determined for a period
comparable to such Interest Period are offered by the Administrative Agent to
prime banks in the London interbank market at approximately 11:00 A.M., London
time on such Interest Determination Date.  The Administrative Agent shall
provide to the Borrower, upon request, details as to the manner in which the
Offshore Rate is calculated, but such calculation shall be conclusive and
binding absent manifest error.

“Offshore Rate Loan” means a Loan made hereunder and specified to be a Offshore
Rate Loan in accordance with Section 2.

“Ordinary Course Dispositions” means:

(a)   Dispositions of surplus equipment or damaged, obsolete or worn out
property, whether now owned or hereafter acquired, in the ordinary course of
business;

(b)   Dispositions in the ordinary course of business;

(c)   Dispositions of property to the extent that such property is exchanged for
credit against the purchase price of similar replacement property, or the
proceeds of such sale are reasonably promptly applied to the purchase price of
such replacement property or where Borrower or its Subsidiary determine in good
faith that the failure to replace such equipment will not be detrimental to the
business of Borrower or such Subsidiary;

(d)   Dispositions of assets or property by any Subsidiary of Borrower to
Borrower or another Subsidiary of Borrower;

(e)   Dispositions which constitute the making or liquidating of Permitted
Investments; and

(f)   Dispositions which constitute the incurrence (but not the enforcement) of
Permitted Liens;

15

--------------------------------------------------------------------------------

provided, however, that, other than with respect to Dispositions of the types
described in clauses (a) and (d) of this definition, no such Disposition shall
be for less than the fair market value of the property being disposed of.

“Ordinary Course Indebtedness” means:

(a)    Indebtedness under the Loan Documents;

(b)    Intercompany Guaranty Obligations of Borrower or any of its Subsidiaries
guarantying Indebtedness otherwise permitted hereunder of Borrower or any
Subsidiary of Borrower;

(c)    Indebtedness arising from the honoring of a check, draft or similar
instrument against insufficient funds or from the endorsement of instruments for
collection in the ordinary course of Borrower's or any Subsidiary's’
Subsidiary’s business;

(d)    Permitted Swap Obligations;

(e)    Indebtedness of Borrower or any of its Subsidiaries with respect to
surety, appeal, indemnity, performance or other similar bonds in the ordinary
course of business; and

(f)    Indebtedness with respect to cash deposited by customers to obtain the
right to delivery of future goods or services; provided, however, that all such
cash deposits are held in an account subject to a Deposit Account Control
Agreement.

“Ordinary Course Investments” means Investments consisting of:

(a)    Investments in other assets properly classified as “marketable
securities” or “cash” or “cash equivalents” under GAAP, and which conform to the
investment policies adopted by the Board of Directors of Borrower from time to
time;

(b)    advances to officers, directors and employees of Borrower and its
Subsidiaries for travel, entertainment, relocation and analogous ordinary
business purposes;

(c)    Investments of Borrower in any of its Subsidiaries and Investments of any
Subsidiary of Borrower in Borrower or another Subsidiary of Borrower;

(d)    extensions of credit to customers or suppliers of Borrower and its
Subsidiaries in the ordinary course of business and any Investments received in
satisfaction or partial satisfaction thereof;

(e)    Guaranty Obligations permitted by Section 7.01.

(f)    Investments received by Borrower or any of its Subsidiaries as
distributions on claims in connection with the bankruptcy or reorganization of
customers

16

--------------------------------------------------------------------------------

or suppliers and in settlement of delinquent obligations of, and other disputes
with, customers and suppliers arising in the ordinary course of business;

(g)    Investments of any Subsidiary existing at the time it becomes a
Subsidiary of Borrower, provided that such Investments were not made in
anticipation of such Person becoming a Subsidiary of Borrower; and

(h)    Investments consisting of loans to employees, officers and directors, the
proceeds of which shall be used to purchase Equity Securities of Borrower or its
Subsidiaries and other loans to employees, officers and directors.

“Ordinary Course Liens” means:

(a)    Liens pursuant to any Loan Document;

(b)    Liens for taxes not yet due or which are being contested in good faith
and by appropriate proceedings, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;

(c)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord's or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than 30 days or which are being contested
in good faith and by appropriate proceedings, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;

(d)    pledges or deposits in connection with worker’s compensation,
unemployment insurance and other social security legislation;

(e)    deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(f)    easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of any Person;

(g)    attachment, judgment or other similar Liens arising in connection with
litigation or other legal proceedings (and not otherwise an Event of Default
hereunder) in the ordinary course of business that is currently being contested
in good faith by appropriate proceedings, adequate reserves have been set aside,
and no material property is subject to a material risk of loss or forfeiture;

(h)    Liens on the property or assets of any Subsidiary of Borrower in favor of
Borrower or any other Subsidiary of Borrower;

17

--------------------------------------------------------------------------------

(i)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties and in connection with the importation
of goods in the ordinary course of Borrower’s and its Subsidiaries’ businesses;

(j)    Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution; provided that (i) such deposit account is not a dedicated cash
collateral account and is not subject to restrictions against access by Borrower
in excess of those set forth by regulations promulgated by the Federal Reserve
Board, and (ii) such deposit account is not intended by Borrower or any
Subsidiary to provide collateral to the depository institution; and

(k)    Liens on insurance proceeds in favor of insurance companies with respect
to the financing of insurance premiums.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the articles of formation and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership or joint venture agreement and any agreement,
instrument, filing or notice with respect thereto filed in connection with its
formation with the secretary of state or other department in the state of its
formation, in each case as amended from time to time.

“Outstanding Obligations” means, as of any date, and giving effect to making any
Extensions of Credit requested on such date and all payments, repayments and
prepayments made on such date, (a) when reference is made to all Lenders, the
sum of (i) the aggregate outstanding principal amount of all Loans, and (ii) all
Letter of Credit Usage, and (b) when reference is made to one Lender, the sum of
(i) the aggregate outstanding principal amount of all Loans made by such Lender,
and (ii) such Lender’s ratable risk participation in all Letter of Credit Usage.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto
established under ERISA.

"Participation Agreement" means that certain Participation Agreement dated as of
December 17, 2002, among Borrower, as Lessee, Selco, as Lessor and a
Participant, and KeyBank and the other parties listed therein as Participants
(the "Participation Agreement") as the same may be amended from time to time.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Borrower or any
ERISA Affiliate or to which Borrower or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer plan (as
described in Section 4064(a) of ERISA) has made contributions at any time during
the immediately preceding five plan years.

“Permitted Acquisitions” means Acquisitions that meet the following criteria:

18

--------------------------------------------------------------------------------

     (i)     (1) as of the last day of the fiscal quarter after the Acquisition
Borrower will meet the financial covenants set forth in Section 7.12, (2) the
Acquisition is not in the nature of a hostile takeover, and (3) after giving
effect to the Acquisition, there would be no breach under Section 7.08; and

      (ii)    any Acquisition does not exceed (1) $10,000,0000 in cash
consideration net of cost and fees paid to or deducted on behalf of third
parties in connection with acquisitions, and (2) $50,000,0000 in total
consideration including cash; and

      (iii)   any aggregate Acquisitions in any period of four consecutive
fiscal quarters do not exceed (1) $20,000,000 in cash consideration net of cost
and fees paid to or deducted on behalf of third parties in connection with
acquisitions, and (2) $75,000,000 in total consideration including cash.

"Permitted Exceptions" means with respect to the Colorado Springs Real Property
Security, and the property subject to any Material Lease as to which Lender is
granted a security interest in accordance with Section 6.15:  (a) Liens arising
by operation of law, materialmen's, mechanics', workers', repairmen's,
employees', carriers', warehousemen's and other like Liens in connection with
any improvements or arising in the ordinary course of business for amounts that
either are not more than sixty (60) days past due or are being diligently
contested in good faith by appropriate proceedings and that have been bonded for
not less than the full amount in dispute (or as to which other security
arrangements satisfactory to the Administrative Agent have been made), which
bonding (or arrangements) shall comply with applicable requirements of Laws, and
has effectively stayed any execution or enforcement of such Liens; (b) Liens
arising out of judgments or awards with respect to which appeals or other
proceedings for review are being prosecuted in good faith and for the payment of
which adequate reserves have been provided as required by GAAP or other
appropriate provisions have been made, so long as such proceedings have the
effect of staying the execution of such judgments or awards; (c) all
encumbrances, exceptions, restrictions, easements, rights of way, servitude's,
encroachments and irregularities in title, other than Liens which, in the
reasonable assessment of the Administrative Agent, do not materially impair the
value of the real property security or the use of the such real property
security for its intended purpose; (d) a Lien consisting of a deposit or pledge
made, in the ordinary course of business, in connection with, or to secure
payment of, obligations under worker's compensation, unemployment insurance or
similar legislation; and (e) Permitted Liens.

“Permitted Indebtedness” has the meaning specified in Section 7.01.

“Permitted Investments” has the meaning specified in Section 7.05.

“Permitted Liens” has the meaning specified in Section 7.02.

“Permitted Swap Obligations” means all obligations (contingent or otherwise) of
Borrower or any of its Subsidiaries existing or arising under Swap Contracts,
provided that such obligations are (or were) entered into by such Person in the
ordinary course of business for the purpose of directly mitigating risks
associated with liabilities, commitments or assets held or reasonably
anticipated by such Person, or changes in the value of securities issued by such

19

--------------------------------------------------------------------------------

Person in conjunction with a securities repurchase program not otherwise
prohibited hereunder, and not for purposes of speculation or taking a “market
view.”

“Person” means any individual, trustee, corporation, general partnership,
limited partnership, limited liability company, joint stock company, trust,
unincorporated organization, bank, business association, firm, joint venture,
Governmental Authority, or otherwise.

“Plan” means any employee benefit plan maintained or contributed to by Borrower
or by any trade or business (whether or not incorporated) under common control
with Borrower as defined in Section 4001(b) of ERISA and insured by the Pension
Benefit Guaranty Corporation under Title IV of ERISA.

“Pro Rata Share” means, with respect to each Lender, the percentage of the
combined Commitments set forth opposite the name of such Lender on Schedule
2.01, as such share may be adjusted as contemplated herein.

"PT" means Pacific Time.

“Quick Ratio” means, with respect to Borrower and its Subsidiaries at any time,
the ratio, determined on a consolidated basis in accordance with GAAP, of:  (a)
the sum at such time of all (i) cash and cash equivalents of Borrower and its
Subsidiaries (excluding restricted cash), and (ii) accounts receivable of
Borrower and its Subsidiaries, less all reserves therefor; to (b) the current
liabilities of Borrower and its Subsidiaries other than current liabilities in
connection with the New Convertible Subordinated Debentures.

“Reportable Event” means any of the events set forth in Section 4043(b) of ERISA
or the regulations thereunder, a withdrawal from a Plan described in Section
4063 of ERISA, or a cessation of operations described in Section 4062(e) of
ERISA.

“Request for Extension of Credit” means, unless otherwise specified herein, (a)
with respect to a Borrowing, Conversion or Continuation of Loans, a written
request substantially in the form of Exhibit A, and (b) with respect to a Letter
of Credit Action, a Letter of Credit Application; in each case duly completed
and signed by a Responsible Officer of Borrower and delivered by Requisite
Notice.

“Requisite Lenders” means, as of any date of determination:  (a) if the
Commitments are then in effect, Lenders having in the aggregate more than 50% of
the combined Commitments then in effect, and (b) if the Commitments have then
been terminated and there are Outstanding Obligations, Lenders holding
Outstanding Obligations aggregating more than 50% of such Outstanding
Obligations; provided, however, that the voting rights of any Lender that has
failed to fund any amounts when required to do so hereunder shall be limited to
the Outstanding Obligations with respect to such Lender.

“Requisite Notice” means, unless otherwise provided herein, (a) irrevocable
written notice to the intended recipient or (b) except with respect to Letter of
Credit Actions (which must be in writing), irrevocable telephonic notice to the
intended recipient, promptly followed by a written notice to such recipient. 
Such notices shall be (i) delivered to such recipient at the address or
telephone number specified on Schedule 10.02 or as otherwise designated by such

20

--------------------------------------------------------------------------------

recipient by Requisite Notice to Administrative Agent, and (ii) if made by
Borrower, given or made by a Responsible Officer of Borrower.  Any written
notice delivered in connection with any Loan Document shall be in the form, if
any, prescribed herein or therein.  Any notice sent by other than hardcopy shall
be promptly confirmed by a telephone call to the recipient and, if requested by
Administrative Agent, by a manually-signed hardcopy thereof.

“Requisite Time” means, with respect to any of the actions listed below, the
time and date set forth below opposite such action:

      Type of Action

 Applicable
 Time

 Date of Action
 

 Delivery of Request for
 Extension of Credit for, or
 notice for:
 




 




 

      Borrowing or prepayment    
      of, or Conversion into,
      Base Rate Loans
 

 8:00 a.m. PT


 

 Same date as such Borrowing,
 prepayment or Conversion

 

      Borrowing, prepayment or
      Continuation of, or
      Conversion into, Offshore
      Rate Loans      
 

 9:00 a.m. PT



 

 3 Business Days prior to such
 Borrowing, prepayment
 Continuation or Conversion

 

      Letter of Credit Action
 
 
 

 10:00 a.m. PT     



       

 2 Business Days prior to such
 action (or such lesser time
 which is acceptable to Issuing
 Lender)
 

 Voluntary reduction in or
 termination of Commitments

 

 10:00 a.m. PT

 3 Business Days prior to such
 reduction or termination

 Payments by Lenders or
 Borrower to Administrative
 Agent

  

 11:00 a.m. PT


 

 On date payment is due


 

“Responsible Officer” means the president, the chief financial officer, the vice
president, the treasurer or the assistant treasurer of Borrower.  Any document
or certificate hereunder that is signed by a Responsible Officer of Borrower
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of Borrower and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
Borrower.

21

--------------------------------------------------------------------------------

“Restricted Payment” means:

(a)   the declaration or payment of any dividend or distribution by Borrower or
any Subsidiary, either in cash or property, on any shares of Equity Securities
of any class of Borrower or any Subsidiary; and

(b)   any other payment or distribution by Borrower or any Subsidiary in respect
of its Equity Securities, either directly or indirectly.

"Securities Account Control Agreements" means the respective Securities Account
Control Agreements entered into among Borrower, as customer, Administrative
Agent (for the account of each Lender in accordance with its Pro Rata Share), as
secured party, and the following, as account holders:  Lehman Brothers, Money
Market One, Merrill Lynch, Salomon Smith Barney, Blackrock Provident, Nations
Trust Bank, Scudder, AMR Investments and any other account holders with whom
Borrower maintains securities accounts from time to time.

"Security Documents" means the Deed of Trust, the General Security Agreement,
the Intellectual Property Security Agreement, the Stock Pledge Agreement, the
Deposit Account Control Agreements and the Securities Account Control Agreements
and any other security agreements executed in connection with this Agreement
which recite that they secure the Obligations.

"Selco" means Selco Service Corporation, an Ohio corporation.

“Senior Indebtedness” means, with respect to any Person at any time, all
Indebtedness of such Person other than Subordinated Debt.

“Shareholders’ Equity” means, as of any date of determination for Borrower and
its Subsidiaries on a consolidated basis, shareholders’ equity as of that date
determined in accordance with GAAP.

“Solvent” means, as to any Person at any time, that (i) the fair value of the
property of such Person is greater than the amount of such Person’s liabilities
(including disputed, contingent and unliquidated liabilities) as such value is
established and liabilities evaluated for purposes of Section 101(32) of the
Bankruptcy Code; (ii) the present fair saleable value of the property of such
Person is not less than the amount that will be required to pay the probable
liability of such Person on its debts as they become absolute and matured; (iii)
such Person is able to realize upon its property and pay its debts and other
liabilities (including disputed, contingent and unliquidated liabilities) as
they mature in the normal course of business; (iv) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature; and (v) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
unreasonably small capital.

"Stock Pledge Agreement" means that certain Security and Pledge Agreement dated
as of December 17, 2002, between Borrower, as Debtor, and Administrative Agent
(for the account of each Lender in accordance with it Pro Rata Share), as
Lender, securing the Obligations of Borrower, as the same may be amended from
time to time.

22

--------------------------------------------------------------------------------

“Subordinated Debt” means the New Convertible Subordinated Notes and any other
subordinated debt permitted by Section 7.01.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned or controlled, directly, or indirectly
through one or more intermediaries, or both, by such Person.  Unless otherwise
specified, all references to a “Subsidiary” or to “Subsidiaries” in this
Agreement shall refer to a Subsidiary or Subsidiaries of Borrower.

"Supplemental Borrowing Account" means that certain deposit account maintained
or to be maintained by Borrower with Administrative Agent for the purpose of
providing additional support and collateral in determining the Availability
Limit.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
forward rate transactions, commodity swaps, commodity options, forward commodity
contracts, equity or equity index swaps or options, bond or bond price or bond
index swaps or options or forward bond or forward bond price or forward bond
index transactions, interest rate options, forward foreign exchange
transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., or any other master agreement (any such master agreement, together with
any related schedules, as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a) the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include any Lender).

“Synthetic Lease Obligations” means all monetary obligations of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations which do
not appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as secured debt of such
Person, including, without limitation, obligations pursuant to the Participation
Agreement; the Master Lease; and the other Operative Documents as defined in the
Participation Agreement.

23

--------------------------------------------------------------------------------

“Threshold Amount” means $10,000,000.

“to the best knowledge of” means, when modifying a representation, warranty or
other statement of any Person, that the fact or situation described therein is
known by such Person (or, (i) in the case of Borrower, known by any Responsible
Officer or executive officer of Borrower, or, (ii) in the case of any other
Person other than a natural Person, known by any officer of such Person) making
the representation, warranty or other statement, or with the exercise of
reasonable due diligence under the circumstances (in accordance with the
standard of what a reasonable Person in similar circumstances would have done)
would have been known by such Person (or, (i) in the case of Borrower, would
have been known by any Responsible Officer or executive officer of Borrower, or,
(ii) in the case of any other Person other than a natural Person, would have
been known by any executive officer of such Person).

“type” of Loan means (a) a Base Rate Loan and (b) an Offshore Rate Loan.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“Voluntary Redemption Event” means, in respect of any Indebtedness consisting of
bonds, debentures, senior or subordinated notes or other debt securities, any
redemption, prepayment or call for redemption or prepayment of any or all of
such Indebtedness at the election of the issuer and not in connection with any
breach by such issuer of any term or covenant contained in any instrument,
indenture or agreement evidencing such Indebtedness.

1.02    Use of Certain Terms.

(a)   All terms defined in this Agreement shall have the defined meanings when
used in any certificate or other document made or delivered pursuant hereto or
thereto, unless otherwise defined therein.

(b)   As used herein, unless the context requires otherwise, the masculine,
feminine and neuter genders and the singular and plural include one another.

(c)   The words “herein” and “hereunder” and words of similar import when used
in any Loan Document shall refer to the Loan Documents as a whole and not to any
particular provision thereof.  The term “including” is by way of example and not
limitation.  References herein to a Section, subsection or clause shall, unless
the context otherwise requires, refer to the appropriate Section, subsection or
clause in this Agreement.

(d)   The term “or” is disjunctive; the term “and” is conjunctive.  The term
“shall” is mandatory; the term “may” is permissive.

1.03    Accounting Terms. All accounting terms not specifically or completely
defined in this Agreement shall be construed in conformity with, and all
financial data required to be submitted by this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, and applied in a manner consistent with that used

24

--------------------------------------------------------------------------------

  in preparing the Audited Financial Statements, except as otherwise
specifically prescribed herein.

1.04    Rounding. Any financial ratios required to be maintained by Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed in this Agreement and rounding
the result up or down to the nearest number (with a round-up if there is no
nearest number) to the number of places by which such ratio is expressed in this
Agreement.

1.05    Exhibits and Schedules.  All exhibits and schedules to this Agreement,
either as originally existing or as the same may from time to time be
supplemented, modified or amended, are incorporated herein by this reference.  A
matter disclosed on any Schedule shall be deemed disclosed on all Schedules.

1.06    References to Agreements and Laws.  Unless otherwise expressly provided
herein, (a) references to agreements (including the Loan Documents) and other
contractual instruments shall include all amendments, restatements, extensions,
supplements and other modifications thereto (unless prohibited by any Loan
Document), and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

SECTION 2
THE COMMITMENTS AND EXTENSIONS OF CREDIT

2.01    Loans; Maximum Amounts.

(a)   Subject to the terms and conditions set forth in this Agreement, each
Lender severally agrees to make, Convert and Continue Loans until the Maturity
Date in such amounts as Borrower may from time to time request; provided,
however, that the Outstanding Obligations of each Lender shall not exceed at any
time such Lender’s Commitment, and the Outstanding Obligations of all Lenders
shall not exceed at any time the lesser of (i) the combined Commitments; and
(ii) the Availability Limit.  This is a revolving credit and, subject to the
foregoing and the other terms and conditions hereof, Borrower may borrow,
Convert, Continue, prepay and reborrow Loans as set forth herein without premium
or penalty.

(b)   Loans made by each Lender shall be evidenced by one or more Notes.  The
date, amount and maturity of each Lender’s Loans and payments and other
particulars with respect thereto may be endorsed on schedule(s) attached to its
Note by each Lender and/or recorded on one or more loan accounts or records
maintained by such Lender in the ordinary course of business.  Such Notes, loan
accounts and records shall be conclusive absent manifest error of the amount of
such Loans and payments thereon.  Any failure so to record or any error in doing
so shall not, however, limit or otherwise affect the obligation of Borrower to
pay any amount owing with respect to the Loans.

25

--------------------------------------------------------------------------------

2.02    Borrowings, Conversions and Continuations of Loans.

(a)   Borrower may irrevocably request a Borrowing, Conversion or Continuation
of Loans in a Minimum Amount therefor by delivering a Request for Extension of
Credit therefor by Requisite Notice to Administrative Agent not later than the
Requisite Time therefor.  All Borrowings, Conversions and Continuations of Loans
shall constitute Base Rate Loans unless properly and timely otherwise designated
as set forth in the prior sentence.

(b)   Following receipt of a Request for Extension of Credit, Administrative
Agent shall promptly notify each Lender of its Pro Rata Share thereof by
Requisite Notice.  In the case of a Borrowing of Loans, each Lender shall make
the funds for its Loan available to Administrative Agent at Administrative
Agent’s Office not later than the Requisite Time therefor on the Business Day
specified in such Request for Extension of Credit.  Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if the initial Extension
of Credit hereunder, Section 4.01), all funds so received shall be made
available to Borrower in Dollars.  Administrative Agent shall promptly notify
Borrower and Lenders of the interest rate applicable to any Loan other than a
Base Rate Loan upon determination of same.

(c)   Except as otherwise provided herein, an Offshore Rate Loan may be
Continued or Converted only on the last day of the Interest Period for such
Offshore Rate Loan.  During the existence of a Default or Event of Default, no
Loans may be requested as, Converted into or Continued as Offshore Rate Loans
without the consent of Requisite Lenders, and Requisite Lenders may demand that
any or all of the then outstanding Offshore Rate Loans be Converted immediately
into Base Rate Loans.

(d)   If a Loan is to be made on the same date that another Loan is due and
payable, Borrower or Lenders, as the case may be, shall, unless Administrative
Agent otherwise requests, make available to Administrative Agent the net amount
of funds giving effect to both such Loans and the effect for purposes of this
Agreement shall be the same as if separate transfers of funds had been made with
respect to each such Loan.

(e)   The failure of any Lender to make any Loan on any date shall not relieve
any other Lender of any obligation to make a Loan on such date, but no Lender
shall be responsible for the failure of any other Lender to so make its Loan.

2.03    Letters of Credit.

(a)   The Letter of Credit Sublimit.  Subject to the terms and conditions set
forth in this Agreement, until the Letter of Credit Expiration Date, Issuing
Lender shall take such Letter of Credit Actions as Borrower may from time to
time request; provided, however, that (i) the Outstanding Obligations of each
Lender shall not at any time exceed such Lender’s Commitment; (ii) the
Outstanding Obligations of all Lenders shall not at any time exceed the lesser
of (x) the combined Commitments; and (y) the Availability Limit; and (iii)
Letter of Credit Usage shall not at any time exceed the Letter of Credit
Sublimit.  Subject to subsection (g) below and unless consented to by Issuing
Lender and Requisite Lenders, no Letter of Credit may expire more than 12 months
after the date of its issuance or last renewal.  No Letter of Credit shall
expire after the Letter of Credit Expiration Date except that, at the option of
Administrative

26

--------------------------------------------------------------------------------

Agent, Letters of Credit securing Borrower's obligations pursuant to workers'
compensation claims may have an expiration date not to exceed six (6) months
after the Letter of Credit Expiration Date provided that (A) the aggregate face
amount of such Letters of Credit shall not exceed $2,000,000; and (B) from and
after the Letter of Credit Expiration Date, the Letter of Credit Usage under
such Letters of Credit shall be fully secured by cash collateral in an amount
equal to such Letter of Credit Usage deposited in a Letter of Credit Cash
Collateral Account.

(b)   Letter of Credit Actions.  Subject to the terms and conditions set forth
in this Agreement, until the Letter of Credit Expiration Date, Issuing Lender
shall take such Letter of Credit Actions as Borrower may from time to time
request; provided, however, that the Outstanding Obligations of each Lender
shall not exceed such Lender’s Commitment, and the Outstanding Obligations of
all Lenders shall not exceed the combined Commitments at any time.  Subject to
subsection (g) below and unless consented to by Issuing Lender and Requisite
Lenders, no Letter of Credit may expire more than 12 months after the date of
its issuance or last renewal; provided, however, that no Letter of Credit shall
expire after the Letter of Credit Expiration Date.

(c)   Requesting Letter of Credit Actions.  Borrower may irrevocably request a
Letter of Credit Action in a Minimum Amount therefor by delivering a Letter of
Credit Application therefor to Issuing Lender, with a copy to Administrative
Agent (who shall notify Lenders), by Requisite Notice not later than the
Requisite Time therefor.  Each Letter of Credit Action shall be in a form
acceptable to Issuing Lender in its sole discretion.  Unless Administrative
Agent notifies Issuing Lender that such Letter of Credit Action is not permitted
hereunder, or Issuing Lender notifies Administrative Agent that it has
determined that such Letter of Credit Action is contrary to any Laws or policies
of Issuing Lender, Issuing Lender shall, upon satisfaction of the applicable
conditions set forth in Section 4.02 with respect to any Letter of Credit Action
constituting an Extension of Credit, effect such Letter of Credit Action.  This
Agreement shall control in the event of any conflict with any Letter of Credit
Application. Upon the issuance of a Letter of Credit, each Lender shall be
deemed to have purchased from Issuing Lender a risk participation therein in an
amount equal to such Lender’s Pro Rata Share times the amount of such Letter of
Credit.

(d)   Reimbursement of Payments Under Letters of Credit.  Borrower shall
reimburse Issuing Lender through Administrative Agent for any payment that
Issuing Lender makes under a Letter of Credit on or before the date of such
payment; provided, however, that if the conditions precedent set forth in
Section 4.02 can be satisfied, Borrower may request a Borrowing of Loans to
reimburse Issuing Lender for such payment pursuant to Section 2.02, or, failing
to make such request, Borrower shall be deemed to have requested a Borrowing of
Base Rate Loans on such payment date pursuant to subsection (e) below.

(e)   Funding by Lenders When Issuing Lender Not Reimbursed.  Upon any drawing
under a Letter of Credit, Issuing Lender shall notify Administrative Agent and
Borrower.  If Borrower fails to timely make the payment required pursuant to
subsection (c) above, Issuing Lender shall notify Administrative Agent of such
fact and the amount of such unreimbursed payment.  Administrative Agent shall
promptly notify each Lender of its Pro Rata Share of such amount by Requisite
Notice.  Each Lender shall make funds in an amount equal its Pro Rata Share of
such amount available to Administrative Agent at Administrative Agent’s

27

--------------------------------------------------------------------------------

Office not later than the Requisite Time therefor on the Business Day specified
by Administrative Agent,  Administrative Agent shall remit the funds so received
to Issuing Lender.  The obligation of each Lender to so reimburse Issuing Lender
shall be absolute and unconditional and shall not be affected by the occurrence
of a Default or Event of Default or any other occurrence or event.  Any such
reimbursement shall not relieve or otherwise impair the obligation of Borrower
to reimburse Issuing Lender for the amount of any payment made by Issuing Lender
under any Letter of Credit, together with interest as provided herein.

(f)   Nature of Lenders’ Funding.  If the conditions precedent set forth in
Section 4.02 can be satisfied (except for the giving of a Request for Extension
of Credit) on any date Borrower is obligated to, but fails to, reimburse Issuing
Lender for a drawing under a Letter of Credit, the funding by Lenders pursuant
to the previous subsection shall be deemed to be a Borrowing of Base Rate Loans
(without regard to the Minimum Amount therefor) deemed requested by Borrower. 
If the conditions precedent set forth in Section 4.02 cannot be satisfied on the
date Borrower is obligated to, but fails to, reimburse Issuing Lender for a
drawing under a Letter of Credit, the funding by Lenders pursuant to the
previous subsection shall be deemed to be a funding by each Lender of its risk
participation in such Letter of Credit, and each Lender making such funding
shall thereupon acquire a pro rata participation, to the extent of its
reimbursement, in the claim of Issuing Lender against Borrower in respect of
such payment and shall share, in accordance with that pro rata participation, in
any payment made by Borrower with respect to such claim.  Any amounts made
available by a Lender under its risk participation shall be payable by Borrower
upon demand of Administrative Agent, and shall bear interest at a rate per annum
equal to the Default Rate.

(g)   Special Provisions Relating to Evergreen Letters of Credit.  Upon request
by Borrower, Issuing Lender in its sole and absolute discretion may issue
Letters of Credit that have automatic extension or renewal provisions
(“evergreen” Letters of Credit).  Issuing Lender shall have the right under any
such evergreen Letters of Credit to not permit any such extension or renewal at
least annually within a notice period to be agreed upon at the time each such
Letter of Credit is issued.  Once an evergreen Letter of Credit is issued,
unless Administrative Agent has notified Issuing Lender that Requisite Lenders
have elected not to permit such extension or renewal, the Borrower Parties,
Administrative Agent and Lenders shall be deemed to have authorized (but may not
require) Issuing Lender to, in its sole and absolute discretion, permit the
renewal of such evergreen Letter of Credit at any time to a date not later than
the Letter of Credit Expiration Date, and, unless directed by Issuing Lender,
Borrower shall not be required to request such extension or renewal.  Issuing
Lender may in its sole and absolute discretion elect not to permit an evergreen
Letter of Credit to be extended or renewed at any time.

(h)   Obligations Absolute.  The obligation of Borrower to pay to Issuing Lender
the amount of any payment made by Issuing Lender under any Letter of Credit
shall be absolute, unconditional, and irrevocable.  Without limiting the
foregoing, Borrower’s obligation shall not be affected by any of the following
circumstances:

      (i)      any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other agreement or instrument relating thereto;

28

--------------------------------------------------------------------------------

      (ii)     any amendment or waiver of or any consent to departure from such
Letter of Credit, this Agreement, or any other agreement or instrument relating
hereto or thereto;

      (iii)    the existence of any claim, setoff, defense, or other rights
which Borrower may have at any time against Issuing Lender, Administrative Agent
or any Lender, any beneficiary of such Letter of Credit (or any persons or
entities for whom any such beneficiary may be acting) or any other Person,
whether in connection with such Letter of Credit, this Agreement, or any other
agreement or instrument relating thereto, or any unrelated transactions;

      (iv)    any demand, statement, or any other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid, or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect
whatsoever so long as any such document appeared to comply with the terms of the
Letter of Credit;

      (v)     any payment made by Issuing Lender under such Letter of Credit to
any Person purporting to be a trustee in bankruptcy, debtor-in-possession,
assignee for the benefit of creditors, liquidator, receiver or other
representative of or successor to any beneficiary or any transferee of such
Letter of Credit, including any arising in connection with any proceeding under
any Debtor Relief Laws;

      (vi)    the existence, character, quality, quantity, condition, packing,
value or delivery of any property purported to be represented by documents
presented in connection with such Letter of Credit or for any difference between
any such property and the character, quality, quantity, condition, or value of
such property as described in such documents;

      (vii)   the time, place, manner, order or contents of shipments or
deliveries of property as described in documents presented in connection with
such Letter of Credit or the existence, nature and extent of any insurance
relative thereto;

      (viii)  the solvency or financial responsibility of any party issuing any
documents in connection with such Letter of Credit;

      (ix)    any failure or delay in notice of shipments or arrival of any
property;

      (x)     any error in the transmission of any message relating to such
Letter of Credit not caused by Issuing Lender, or any delay or interruption in
any such message;

      (xi)    any error, neglect or default of any correspondent of Issuing
Lender in connection with such Letter of Credit;

      (xii)   any consequence arising from acts of God, wars, insurrections,
civil unrest, disturbances, labor disputes, emergency conditions or other causes
beyond the control of Issuing Lender;

      (xiii)  so long as Issuing Lender in good faith determines that the
document appears to comply with the terms of the Letter of Credit, the form,
accuracy, genuineness or legal effect of any contract or document referred to in
any document submitted to Issuing Lender in connection with such Letter of
Credit; and

29

--------------------------------------------------------------------------------

      (xiv)  any other circumstances whatsoever where Issuing Lender has acted
in good faith.

In addition, Borrower will promptly examine a copy of each Letter of Credit and
amendments thereto delivered to it and, in the event of any claim of
noncompliance with Borrower’s instructions or other irregularity, Borrower will
immediately notify Issuing Lender in writing.  Borrower shall be conclusively
deemed to have waived any such claim against Issuing Lender and its
correspondents unless such notice is given as aforesaid.

(i)   Role of Issuing Lender.  Each Lender and Borrower agree that, in paying
any drawing under a Letter of Credit, Issuing Lender shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  No Administrative
Agent-Related Person nor any of the respective correspondents, participants or
assignees of Issuing Lender shall be liable to any Lender for any action taken
or omitted in connection herewith at the request or with the approval of Lenders
or Requisite Lenders, as applicable; any action taken or omitted in the absence
of gross negligence or willful misconduct; or the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit.  Borrower hereby assumes all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude Borrower’s pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement.  No
Administrative Agent-Related Person, nor any of the respective correspondents,
participants or assignees of Issuing Lender, shall be liable or responsible for
any of the matters described in subsection (g) above.  In furtherance and not in
limitation of the foregoing, Issuing Lender may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and Issuing Lender
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.

(j)   Applicability of ISP98 and UCP.  Unless otherwise expressly agreed by
Issuing Lender and Borrower when a Letter of Credit is issued and subject to
applicable laws, performance under Letters of Credit by Issuing Lender, its
correspondents, and beneficiaries will be governed by, with respect to standby
Letters of Credit, the rules of the “International Standby Practices 1998”
(ISP98) or such later revision as may be published by the International Chamber
of Commerce (the “ICC”).

(k)   Letter of Credit Fee.  On each Applicable Payment Date, Borrower shall pay
to Administrative Agent in arrears, for the account of each Lender in accordance
with its Pro Rata Share, a Letter of Credit fee equal to the Applicable Amount
for Offshore Rate Loans on a per annum basis times the actual daily maximum
amount available to be drawn under each Letter of Credit for the period since
the later of the Closing Date and the previous Applicable Payment Date.  If
there is any change in the Applicable Amount during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Amount
separately for each period during such quarter that such Applicable Amount was
in effect.

30

--------------------------------------------------------------------------------

(l)   Fronting Fee and Documentary and Processing Charges Payable to Issuing
Lender.  On each Applicable Payment Date, Borrower shall pay to Administrative
Agent for the sole account of Issuing Lender a fronting fee in an amount equal
to 0.125% per annum on the daily average face amount of all outstanding Letters
of Credit, payable in arrears.  In addition, Borrower shall pay directly to
Issuing Lender, upon demand, for its sole account its customary documentary and
processing charges in accordance with its standard schedule, as from time to
time in effect, for any Letter of Credit Action or other occurrence relating to
a Letter of Credit for which such charges are customarily made.  Such fees and
charges are nonrefundable.

2.04    Prepayments.

(a)   Upon Requisite Notice to Administrative Agent not later than the Requisite
Time therefor, Borrower may at any time and from time to time voluntarily prepay
Loans in part in the Minimum Amount therefor or in full without premium or
penalty.  Administrative Agent will promptly notify each Lender thereof and of
such Lender’s Pro Rata Share of such prepayment.  Any prepayment of an Offshore
Rate Loan shall be accompanied by all accrued interest thereon, together with
the amounts set forth in Section 3.05.

(b)   If for any reason the Outstanding Obligations exceed the combined
Commitments as in effect or as reduced because of any limitation set forth in
this Agreement or otherwise, Borrower shall immediately prepay Loans in an
aggregate amount equal to such excess.

2.05   Reduction or Termination of Commitments.  Upon Requisite Notice to
Administrative Agent not later than the Requisite Time therefor, Borrower may at
any time and from time to time, permanently and irrevocably reduce the
Commitments in a Minimum Amount therefor to an amount not less than the
Outstanding Obligations at such time or terminate the Commitments.  Any such
reduction or termination shall be accompanied by payment to the Administrative
Agent of all accrued and unpaid commitment fees with respect to the portion of
the Commitments being reduced or terminated.  Administrative Agent shall
promptly notify Lenders of any such request for reduction or termination of the
Commitments.  In the event of a reduction of Commitments in accordance with this
Section 2.05, each Lender’s Commitment shall be reduced by an amount equal to
such Lender’s Pro Rata Share times the amount of such reduction.

2.06    Principal and Interest.

(a)   Except as otherwise provided hereunder, if not sooner paid, Borrower
agrees to pay the outstanding principal amount of each Loan on the Maturity
Date.

(b)   Subject to subsection (c) below, and unless otherwise specified herein,
Borrower shall pay interest on the unpaid principal amount of each Loan (before
and after default, before and after maturity, before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief
Laws) from the date borrowed until paid in full (whether by acceleration or
otherwise) on each Applicable Payment Date at a rate per annum equal to the
interest rate determined in accordance with the definition of such type of Loan,
plus the applicable margin specified in the definition in this Agreement of
Applicable Amount with respect to such type of Loan.

31

--------------------------------------------------------------------------------

(c)   Notwithstanding subsection (b) of this Section, while any Event of Default
exists or after acceleration, Borrower shall pay interest (after as well as
before entry of judgment thereon to the extent permitted by law) on the
principal amount of all outstanding Obligations, at the Default Rate.

2.07    Fees.

(a)   Facility Fee.  Borrower shall pay to Administrative Agent (for the account
of each Lender according to its Pro Rata Share) the respective facility fee set
forth in the definition in this Agreement of Applicable Amount, calculated on
the full amount of the combined Commitments.  The facility fee shall accrue from
the Closing Date until the Maturity Date and shall be calculated and payable
quarterly in arrears on each Applicable Payment Date.  The facility fee shall
accrue at all times, including at any time during which one or more conditions
in Section 4 are not met.

(b)   Agency and Arrangement Fees.  Borrower shall pay to Administrative Agent
an administrative agency fee and a structuring and arrangement fee,
respectively, in such amounts and at such times as set forth in a separate
letter agreement dated October 26, 2005, among Borrower and Administrative Agent
(the "Fee Letter").  Such fees are for the services to be performed by
Administrative Agent in acting as Administrative Agent and Lead Arranger in
structuring and arranging the credit facilities under this Agreement and are
fully earned on the date paid.  Such fees are solely for Administrative Agent’s
own account and are nonrefundable.

(c)   Lenders’ Upfront Fee.  On the Closing Date, Borrower shall pay to
Administrative Agent for the account of each Lender an upfront fee in an amount
agreed between Administrative Agent and Borrower, calculated based on each
Lender’s Commitment and allocated by Administrative Agent.  Such upfront fees
are consideration for the Commitments by each Lender under this Agreement and
are fully earned on the date paid.  The upfront fee paid to each Lender is
solely for its own account and is nonrefundable.

2.08    Computation of Interest and Fees.  Computation of interest on Base Rate
Loans when the Base Rate is determined by KeyBank’s “prime rate” shall be
calculated on the basis of a year of 365 or 366 days, as the case may be, and
the actual number of days elapsed.  Computation of all other types of interest
and all fees shall be calculated on the basis of a year of 360 days and the
actual number of days elapsed, which results in a higher yield to Lenders than a
method based on a year of 365 or 366 days.  Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall bear
interest for one day.

2.09    Making Payments.

(a)   Except as otherwise provided herein, all payments by Borrower or any
Lender hereunder shall be made to Administrative Agent at Administrative Agent’s
Office not later than the Requisite Time for such type of payment.  All payments
received after such Requisite Time shall be deemed received on the next
succeeding Business Day.  All payments shall be made in immediately available
funds in lawful money of the United States of America.  All payments by

32

--------------------------------------------------------------------------------

Borrower shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff.

(b)   Upon satisfaction of any applicable terms and conditions set forth herein,
Administrative Agent shall promptly make any amounts received in accordance with
the prior subsection available in like funds as received, as follows:  (i) if
payable to Borrower, by crediting the Designated Deposit Account, and (ii) if
payable to any Lender, by wire transfer to such Lender at its Lending Office. 
In the case of amounts held by Administrative Agent that are payable to
Borrower, if any applicable terms and conditions are not so satisfied,
Administrative Agent shall return any funds it is holding that would otherwise
be payable to Borrower to the Lenders making such funds available, without
interest.

(c)   Subject to the definition of “Interest Period,” if any payment to be made
by Borrower shall come due on a day other than a Business Day, payment shall
instead be considered due on the next succeeding Business Day, and such
extension of time shall be reflected in computing interest and fees.

(d)   Unless Borrower or any Lender has notified Administrative Agent prior to
the date any payment to be made by it is due, that it does not intend to remit
such payment, Administrative Agent may, in its sole and absolute discretion,
assume that Borrower or Lender, as the case may be, has timely remitted such
payment and may, in its sole and absolute discretion and in reliance thereon,
make available such payment to the Person entitled thereto.   If such payment
was not in fact remitted to Administrative Agent in immediately available funds,
then:

      (i)     if Borrower failed to make such payment, each Lender shall
forthwith on demand repay to Administrative Agent the amount of such assumed
payment made available to such Lender, together with interest thereon in respect
of each day from and including the date such amount was made available by
Administrative Agent to such Lender to the date such amount is repaid to
Administrative Agent at the Federal Funds Rate; and

      (ii)     if any Lender failed to make such payment, Administrative Agent
shall be entitled to recover such corresponding amount on demand from such
Lender.  If such Lender does not pay such corresponding amount forthwith upon
Administrative Agent’s demand therefor, Administrative Agent promptly shall
notify Borrower, and Borrower shall pay such corresponding amount to
Administrative Agent.  Administrative Agent also shall be entitled to recover
from such Lender interest on such corresponding amount in respect of each day
from the date such corresponding amount was made available by Administrative
Agent to Borrower to the date such corresponding amount is recovered by
Administrative Agent, (A) from such Lender at a rate per annum equal to the
daily Federal Funds Rate, and (B) from Borrower, at a rate per annum equal to
the interest rate applicable to such Borrowing.  Nothing herein shall be deemed
to relieve any Lender from its obligation to fulfill its Commitment or to
prejudice any rights which Administrative Agent or Borrower may have against any
Lender as a result of any default by such Lender hereunder.

(e)   If Administrative Agent or any Lender is required at any time to return to
Borrower, or to a trustee, receiver, liquidator, custodian, or any official
under any proceeding under Debtor Relief Laws, any portion of a payments made by
Borrower, each Lender shall, on

33

--------------------------------------------------------------------------------

demand of Administrative Agent, return its share of the amount to be returned,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the daily Federal Funds Rate.

2.10    Funding Sources.  Nothing in this Agreement shall be deemed to obligate
any Lender to obtain the funds for any Loan in any particular place or manner or
to constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

2.11    Supplemental Borrowing Account. Borrower shall establish a Supplemental
Borrowing Account with Administrative Agent, and Borrower shall deposit into
said account such funds (if any) as may required so that the Availability Limit
shall at all times equal or exceed the total Outstanding Obligations under this
Agreement.  Administrative Agent, on behalf of itself and all other Lenders,
shall have a security interest in the Supplemental Borrowing Account to secure
the Outstanding Obligations under this Agreement.  Borrower may withdraw funds
from the Supplemental Borrowing Account only if, and to the extent that, the
Availability Limit exceeds the total Outstanding Obligations under this
Agreement.

2.12    Collateral.  Borrower's Obligations are secured by the Deed of Trust,
the General Security Agreement, the Intellectual Property Security Agreement,
the Stock Pledge Agreement, the Deposit Account Control Agreements and the
Securities Account Control Agreements.

SECTION 3
TAXES, YIELD PROTECTION AND ILLEGALITY

3.01    Taxes.

(a)   Any and all payments by Borrower to or for the account of Administrative
Agent or any Lender under any Loan Document shall be made free and clear of and
without deduction for any and all present or future taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, and all
liabilities with respect thereto, excluding, in the case of Administrative Agent
and each Lender, (i) taxes imposed on or measured by its net income, (ii)
franchise taxes imposed on it (in lieu of net income taxes) by the jurisdiction
(or any political subdivision thereof) under the Laws of which Administrative
Agent or such Lender, as the case may be, is organized or maintains a lending
office; (iii) any applicable withholding tax imposed by Sections 1441 and 1442
of the Code that is withheld by Administrative Agent from a payment to any
Foreign Lender (as defined in Section 10.21 of this Agreement) pursuant to
Section 10.21; and (iv) any penalties, interest, costs and expenses (including
Attorney Costs) imposed on Administrative Agent or any Lender arising from the
assertion by any Governmental Authority that Administrative Agent did not
properly withhold any tax or other amount from payments made in respect of any
Foreign Lender (all such non-excluded taxes, duties, levies, imposts,
deductions, assessments, fees, withholdings or similar charges, and liabilities
being hereinafter referred to as “Taxes”).  If Borrower shall be required by any
Laws to deduct any Taxes from or in respect of any sum payable under any Loan
Document to Administrative Agent or any Lender, (A) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section),
Administrative Agent and such Lender receives an amount equal to the sum it
would have received had no such

34

--------------------------------------------------------------------------------

deductions been made, (B) Borrower shall make such deductions, (C) Borrower
shall pay the full amount deducted to the relevant taxation authority or other
authority in accordance with applicable Laws, and (D) within 30 days after the
date of such payment, Borrower shall furnish to Administrative Agent (who shall
forward the same to such Lender) the original or a certified copy of a receipt
evidencing payment thereof.

(b)   In addition, Borrower agrees to pay any and all present or future stamp,
court or documentary taxes and any other excise or property taxes or charges or
similar levies which arise from any payment made under any Loan Document or from
the execution, delivery, performance, enforcement or registration of, or
otherwise with respect to, any Loan Document (hereinafter referred to as “Other
Taxes”).

(c)   If Borrower shall be required by the Laws of any jurisdiction outside the
United States to deduct any Taxes from or in respect of any sum payable under
any Loan Document to Administrative Agent or any Lender, Borrower shall also pay
to such Lender or Administrative Agent (for the account of such Lender), at the
time interest is paid, such additional amount that the respective Lender
specifies as necessary to preserve the after-tax yield (after factoring in
United States (federal and state) taxes imposed on or measured by net income)
such Lender would have received if such deductions (including deductions
applicable to additional sums payable under this Section) had not been made.

(d)   Borrower agrees to indemnify, defend and hold Administrative Agent and
each Lender harmless for (i) the full amount of Taxes and Other Taxes (including
any Taxes or Other Taxes imposed or asserted by any jurisdiction on amounts
payable under this Section) paid by Administrative Agent and such Lender; (ii)
any liability (including penalties, interest and expenses) arising therefrom or
with respect thereto; and (iii) amounts payable under Section 3.01(c); provided
that (A) Borrower shall not be obligated to indemnify the Administrative Agent
or any Lender for any penalties described in clause (ii) above to the extent the
Administrative Agent or such Lender (1) had actual knowledge of the existence of
the tax, interest, or expense, the non-payment of which gave rise to such
penalties, and (2) failed to give the Borrower notice of such tax, interest or
expense within ten Business Days after the Administrative Agent or such Lender
received actual knowledge of the existence thereof; and (B) nothing contained in
this subsection (d) shall be deemed to imply any obligation on the part of the
Administrative Agent or any Lender to provide the Borrower with the notice of
any such tax, penalty, interest or expense.  Payment under this subsection (d)
shall be made within 30 days after the date the Lender or the Administrative
Agent makes a demand therefor. 

3.02    Illegality.  If any Lender determines that any Laws have made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Offshore Rate Loans, or materially restricts the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the applicable offshore
Dollar market, or to determine or charge interest rates based upon the Offshore
Rate, then, on notice thereof by Lender to Borrower through Administrative
Agent, any obligation of such Lender to make Offshore Rate Loans shall be
suspended until Lender notifies Administrative Agent and Borrower that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, Borrower shall, upon demand from such Lender (with a copy to
Administrative Agent), prepay or Convert all Offshore Rate Loans of such Lender,

35

--------------------------------------------------------------------------------

either on the last day of the Interest Period thereof, if Lender may lawfully
continue to maintain such Offshore Rate Loans to such day, or immediately, if
Lender may not lawfully continue to maintain such Offshore Rate Loans.  Each
Lender agrees to designate a different Lending Office if such designation will
avoid the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender.

3.03    Inability to Determine Rates.  If, in connection with any Request for
Extension of Credit involving any Offshore Rate Loan, Administrative Agent
determines that (a) Dollar deposits are not being offered to banks in the
applicable offshore dollar market for the applicable amount and Interest Period
of the requested Offshore Rate Loan, (b) adequate and reasonable means do not
exist for determining the underlying interest rate for such Offshore Rate Loan,
or (c) such underlying interest rate does not adequately and fairly reflect the
cost to Lender of funding such Offshore Rate Loan, Administrative Agent will
promptly notify Borrower and all Lenders.  Thereafter, the obligation of all
Lenders to make or maintain such Offshore Rate Loan shall be suspended until
Administrative Agent revokes such notice.  Upon receipt of such notice, Borrower
may revoke any pending request for a Borrowing of Offshore Rate Loans or,
failing that, be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

3.04    Increased Cost and Reduced Return; Capital Adequacy.

(a)   If any Lender determines that any Laws:

      (i)     impose on such Lender any Tax, duty, or other charge with respect
to any Offshore Rate Loans or its obligation to make Offshore Rate Loans;

      (ii)    change the basis on which Taxes are imposed on any amounts payable
to such Lender under this Agreement in respect of any Offshore Rate Loans;

      (iii)   impose or modify any reserve, special deposit, or similar
requirement (other than the reserve requirement utilized in the determination of
the Offshore Rate) relating to any extensions of credit or other assets of, or
any deposits with or other liabilities or commitments of, such Lender (including
its Commitment); or

      (iv)   impose on such Lender or on the offshore Dollar interbank market
any other condition affecting this Agreement or any of such extensions of credit
or liabilities or commitments;

and the result of any of the foregoing is to increase the cost to such Lender of
making, Converting into, Continuing, or maintaining any Offshore Rate Loans or
to reduce any sum received or receivable by such Lender under this Agreement
with respect to any Offshore Rate Loans, then from time to time upon demand of
Lender (with a copy of such demand to Administrative Agent), Borrower shall pay
to such Lender such additional amounts as will compensate such Lender for such
increased cost or reduction (except to the extent that such increased cost or
reduction is an amount subject to Section 3.01, in which case the sum received
or receivable by such Lender shall be increased in accordance with the
provisions of Section 3.01).

36

--------------------------------------------------------------------------------

(b)   If any Lender determines that any change in or the interpretation of any
Laws have the effect of reducing the rate of return on the capital of such
Lender or compliance by such Lender (or its Lending Office) or any corporation
controlling such Lender as a consequence of such Lender’s obligations hereunder
(taking into consideration its policies with respect to capital adequacy and
such Lender’s desired return on capital), then from time to time upon demand of
such Lender (with a copy to Administrative Agent), Borrower shall pay to such
Lender such additional amounts as will compensate such Lender for such
reduction; provided, however, that Borrower shall not be required to pay
additional amounts to compensate any Lender for (i) any applicable withholding
tax imposed by Sections 1441 and 1442 of the Code that is withheld by
Administrative Agent from a payment to any Foreign Lender pursuant to Section
10.21, (ii) any reduction in connection with any penalties, interest, costs and
expenses (including Attorney Costs) arising from the assertion by any
Governmental Authority that Administrative Agent did not properly withhold any
tax or other amount from payments made in respect of any Foreign Lender; or
(iii) any change in the rate of applicable taxes imposed on or measured by net
income.

3.05    Breakfunding Costs.  Upon demand of any Lender (with a copy to
Administrative Agent) from time to time, Borrower shall promptly compensate such
Lender for and hold such Lender harmless from any loss, cost or expense incurred
by it as a result of:

(a)   any Continuation, Conversion, payment or prepayment of any Loan other than
a Base Rate Loan on a day other than the last day of the Interest Period for
such Loan (whether voluntary, mandatory, automatic, by reason of acceleration,
or otherwise); or

(b)   any failure by Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, Continue or Convert any Loan other
than a Base Rate Loan on the date or in the amount notified by Borrower;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  Borrower shall also pay any customary administrative fees charged by
such Lender in connection with the foregoing.

3.06    Matters Applicable to all Requests for Compensation.

(a)   The Administrative Agent or any Lender claiming compensation under this
Section 3 shall deliver to Borrower a certificate setting forth in reasonable
detail the additional amount or amounts to be paid to it hereunder, which shall
be conclusive in the absence of clearly demonstrable error.  In determining such
amount, Lenders may use any reasonable averaging and attribution methods.  For
purposes of this Section 3, a Lender shall be deemed to have funded each
Offshore Rate Loan at the Offshore Rate for such Loan by a matching deposit or
other borrowing in the offshore Dollar interbank market, whether or not such
Offshore Rate Loan was in fact so funded.

(b)   Borrower shall not be obligated to pay any amount under this Section 3
which arose prior to the date which is 180 days preceding the date of such
demand or is attributable to periods prior to the date which is 180 days
preceding the date of such demand; provided, however, that in the event any Law
is enacted that retroactively imposes any cost or charge upon

37

--------------------------------------------------------------------------------

the Administrative Agent or any Lender that would otherwise be a basis for
compensation under Sections 3.01 through 3.05, the Administrative Agent or such
Lender may make a demand for such compensation through and including the date
which is 180 days after the date upon which such Law takes effect.

(c)   Upon any Lender making a claim for compensation under Section 3.01 or
3.04, Borrower may remove and replace such Lender in accordance with Section
10.22.

3.07    Survival.  All of Borrower’s obligations under this Section 3 shall
survive for a period of one year after the later of termination of the
Commitments, and payment in full of all Obligations; provided, however, that the
obligation of Borrower to make any payment under this Section 3 is contingent
upon the receipt by Borrower of the certificate described in Section 3.06(a)
within the later of (a) 180 days after the later of the repayment of all Loans,
the termination of all Letters of Credit and the termination of the Commitment,
or (b) in the case of any Law retroactively imposing any cost or charge upon the
Administrative Agent or any Lender, 180 days after the date upon which such Law
takes effect.

SECTION 4
CONDITIONS PRECEDENT TO EXTENSIONS OF CREDIT

4.01    Conditions of Initial Extension of Credit.  The obligation of each
Lender to make its initial Extension of Credit hereunder is subject to
satisfaction of the following conditions precedent:

(a)   Unless waived by Administrative Agent and Lenders, Administrative Agent’s
receipt of the following, each of which shall be originals or facsimiles
(followed promptly by originals) unless otherwise specified, each properly
executed by a Responsible Officer of Borrower, each dated on, or in the case of
third-party certificates, recently before the Closing Date and each in form and
substance satisfactory to Administrative Agent, Lenders and their legal counsel:

      (i)     executed counterparts of this Agreement, sufficient in number for
distribution to Administrative Agent, Lenders and Borrower;

      (ii)    original Notes executed by Borrower in favor of each Lender, each
in a principal amount equal to such Lender’s Commitment;

      (iii)   original amendment to the Colorado Springs Deed of Trust;

      (iv)   original Fee Letter;

      (v)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of Borrower as
Administrative Agent and any Lender may require to establish the identities of
and verify the authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer thereof;

      (vi)   such evidence as Administrative Agent and any Lender may reasonably
require to verify that Borrower is duly organized or formed, validly existing,
in good standing

38

--------------------------------------------------------------------------------

and qualified to engage in business in Delaware, California and Colorado,
including certified copies of Borrower’s Organization Documents, certificates of
good standing and/or qualification to engage in business, tax clearance
certificates, and the like;

      (vii)  a certificate signed by a Responsible Officer of Borrower
certifying (A) that the representations and warranties made by Borrower herein
are true and correct on and as of the Closing Date (except to the extent such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date), (B) that Borrower
is in compliance with all the terms and provisions of the Loan Documents to
which it is a party, and no Default or Event of Default shall have occurred and
be continuing, and (C) that there has been no event or circumstance since the
date of the Audited Financial Statements which has a Material Adverse Effect;

      (viii) a certificate in form and substance satisfactory to Administrative
Agent certifying that Borrower and its Subsidiaries on a consolidated basis held
unrestricted cash (and cash equivalents) of $50,000,000 or more as of the last
day of the month during which the initial Extension of Credit is to be made; and

      (ix)   such other assurances, certificates, documents, consents or
opinions as Administrative Agent, Issuing Lender or Requisite Lenders reasonably
may require.

(b)   If requested by Administrative Agent, Chicago Title Company shall be
committed to issue an endorsement to the policy of title insurance issued in
connection with the Original Credit Agreement that the priority and validity of
the Colorado Springs Deed of Trust has not been and will not be impaired by this
Agreement or the transactions contemplated hereby.

(c)   Any fees required to be paid on or before the Closing Date shall have been
paid.

(d)   Unless waived by Administrative Agent, Borrower shall have paid all
Attorney Costs of Administrative Agent to the extent invoiced prior to or on the
Closing Date, plus such additional amounts of Attorney Costs as shall constitute
its reasonable estimate of Attorney Costs incurred or to be incurred by it
through the closing proceedings (provided that such estimate shall not
thereafter preclude final settling of accounts between Borrower and
Administrative Agent).

4.02    Conditions to all Extensions of Credit.  In addition to any applicable
conditions precedent set forth elsewhere in this Section 4 or in Section 2, the
obligation of each Lender to honor any Request for Extension of Credit other
than a Conversion or Continuation is subject to the following conditions
precedent:

(a)   the representations and warranties of Borrower contained in Section 5
shall be correct on and as of the date of such Extension of Credit, except to
the extent that such representations and warranties specifically refer to an
earlier date;

(b)   no Default or Event of Default exists, or would result from such proposed
Extension of Credit;

39

--------------------------------------------------------------------------------

(c)   Administrative Agent shall have timely received a Request for Extension of
Credit by Requisite Notice by the Requisite Time therefor; and

(d)   Administrative Agent shall have received the certificate required by
Section 6.02(b) of this Agreement for the calendar month immediately preceding
the date of the Request for Extension of Credit (or, in the case of a Request
for Extension of Credit made during the first ten Business Days of a month,
Administrative Agent shall have received such certificate for the second
calendar month preceding the date of the Request for Extension of Credit), and
such certificate shall have certified that Borrower and its Subsidiaries on a
consolidated basis held unrestricted cash (and cash equivalents) of $50,000,000
or more as of the last day of such month. 

(e)   The sum of the Outstanding Obligations plus the advances requested
pursuant to the Request for Extension of Credit shall not exceed the
Availability Limit in accordance with the most recent financial statements
delivered by Borrower pursuant to Sections 6.01(a) and (b) of this Agreement.

(f)   Administrative Agent shall have received, in form and substance
satisfactory to it, such other assurances, certificates, documents or consents
related to the foregoing as Administrative Agent or Requisite Lenders reasonably
may require.

Each Request for Extension of Credit by Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of such Extension of Credit.

SECTION 5
REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants to Administrative Agent and Lenders that:

5.01    Existence and Qualification; Power; Compliance with Laws.  Borrower is a
corporation duly incorporated, validly existing and in good standing under the
Laws of the state of its incorporation, has the corporate power and authority
and the legal right to own, lease and operate its properties and to conduct its
business as currently conducted, is duly qualified and in good standing under
the Laws of Delaware, California and Colorado, and is in compliance with all
Laws except to the extent that noncompliance could not be reasonably expected to
have a Material Adverse Effect.

5.02    Power; Authorization; Enforceable Obligations.  Borrower has the
corporate power and authority and the legal right to make, deliver and perform
each Loan Document to which it is a party and Borrower has the corporate power
and authority to borrow hereunder and has taken all necessary action to
authorize the borrowings on the terms and conditions of this Agreement and to
authorize the execution, delivery and performance of this Agreement and the
other Loan Documents to which it is a party.  No consent or authorization of,
filing with, or other act by or in respect of any Governmental Authority, is
required in connection with the borrowings hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the other Loan Documents.  The Loan Documents have been duly executed and
delivered by Borrower, and constitute a legal, valid and binding obligation of
Borrower, enforceable against Borrower in accordance with their respective
terms.

40

--------------------------------------------------------------------------------

5.03    No Legal Bar.  The execution, delivery, and performance by Borrower of
the Loan Documents to which it is a party and compliance with the provisions
thereof have been duly authorized by all requisite action on the part of
Borrower and do not and will not (a) violate or conflict with, or result in a
breach of, or require any consent under (i) any Organization Documents of
Borrower or any of its Subsidiaries, (ii) any material applicable Laws, rules,
or regulations or any order, writ, injunction, or decree of any Governmental
Authority or arbitrator, or (iii) any material Contractual Obligation of
Borrower or any of its Subsidiaries or by which any of them or any of their
property is bound or subject, (b) constitute a default under any such material
agreement or instrument, or (c) result in, or require, the creation or
imposition of any Lien on any of the properties of Borrower or any of its
Subsidiaries (other than the Liens granted in connection herewith).

5.04    Financial Statements; No Material Adverse Effect.

(a)   The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of Borrower
and its Subsidiaries as of the date thereof and their results of operations for
the period covered thereby in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; and (iii) show all material indebtedness and other liabilities, direct
or contingent, of Borrower and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness in
accordance with GAAP consistently applied throughout the period covered thereby.

(b)   Since the date of the Audited Financial Statements, there has been no
event or circumstance which has a Material Adverse Effect.

5.05    Litigation.  Except as disclosed in Schedule 5.05, no litigation,
investigation or proceeding of or before an arbitrator or Governmental Authority
is pending or, to the knowledge of Borrower after due and diligent
investigation, threatened by or against Borrower or any of its Subsidiaries or
against any of their properties or revenues which could reasonably be expected
to have a Material Adverse Effect.

5.06    No Default.  Neither Borrower nor any its Subsidiaries are in default
under or with respect to any Contractual Obligation which could reasonably be
expected to have a Material Adverse Effect, and no Default or Event of Default
has occurred and is continuing or will result from the consummation of this
Agreement or any of the other Loan Documents, or the making of the Extensions of
Credit hereunder.

5.07    Ownership of Property; Liens.  Borrower and its Subsidiaries have valid
fee or leasehold interests in all real property which they use in their
respective businesses, and Borrower and its respective Subsidiaries have good
and marketable title to all their other property, and none of such property is
subject to any Lien, except as permitted in Section 7.02.

5.08    Taxes.  Borrower and its Subsidiaries have filed all material tax
returns which are required to be filed, and have paid, or made provision for the
payment of, all taxes with respect to the periods, property or transactions
covered by said returns, or pursuant to any assessment

41

--------------------------------------------------------------------------------

received by Borrower or its respective Subsidiaries, except (a) such taxes, if
any, as are being contested in good faith by appropriate proceedings and as to
which adequate reserves have been established and maintained, and (b) immaterial
taxes; provided, however, that in each case no material item or portion of
property of Borrower or any of its Subsidiaries is in jeopardy of being seized,
levied upon or forfeited.

5.09    Margin Regulations; Investment Company Act; Public Utility Holding
Company Act.

(a)   Borrower is not engaged nor will it engage, principally or as one of its
important activities, in the business of extending credit for the purpose of
“purchasing” or “carrying” “margin stock” within the respective meanings of each
of the quoted terms under Regulation U of the Board of Governors of the Federal
Reserve System as now and from time to time hereafter in effect.  No part of the
proceeds of any Extensions of Credit hereunder will be used for “purchasing” or
“carrying” “margin stock” as so defined or for any purpose which violates, or
which would be inconsistent with, the provisions of Regulations U or X of such
Board of Governors.

(b)    Neither Borrower nor any of its Subsidiaries (i) is a “holding company,”
or a “subsidiary company” of a “holding company,” or an “affiliate” of a
“holding company” or of a “subsidiary company” of a “holding company,” within
the meaning of the Public Utility Holding Company Act of 1935, or (ii) is or is
required to be registered as an “investment company” under the Investment
Company Act of 1940.

5.10    ERISA Compliance.

(a)   Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state Laws.  Each Plan that
is intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of Borrower, nothing has occurred which would prevent, or cause the
loss of, such qualification.  Borrower and each ERISA Affiliate have made all
required contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan. 
There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has or could reasonably be
expected to have a Material Adverse Effect.

(b)   (i) No ERISA Event has occurred or is reasonably expected to occur; (ii)
no Pension Plan has any Unfunded Pension Liability; (iii) neither Borrower nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) neither Borrower nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
(and no event has occurred which, with the giving of notice under Section 4219
of ERISA, would result in such liability) under Sections 4201 or 4243 of ERISA
with respect to a Multiemployer Plan; and (v) neither Borrower nor any ERISA
Affiliate has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA.

42

--------------------------------------------------------------------------------

5.11    Intangible Assets.  Borrower and its Subsidiaries own, or possess the
right to use, all trademarks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intangible assets that are used in the conduct of
their respective businesses as now operated or could obtain such right without
causing a Material Adverse Effect, and none of such items, to the best knowledge
of Borrower, conflicts with the valid trademark, trade name, copyright, patent,
patent right or intangible asset of any other Person to the extent that such
conflict has or could reasonably be expected to have a Material Adverse Effect.

5.12    Compliance With Laws.  Borrower and its Subsidiaries are in compliance
in all material respects with all material Laws that are applicable such Person.

5.13    Environmental Compliance.  Borrower and its Subsidiaries conduct in the
ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof Borrower has reasonably concluded that such
Environmental Laws and claims do not, individually or in the aggregate, have a
Material Adverse Effect.

5.14    Insurance.  The properties of Borrower and its Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of
Borrower, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where Borrower or such Subsidiary operates.

5.15    Swap Obligations.  Neither Borrower nor any of its Subsidiaries has
incurred any outstanding obligations under any Swap Contracts, other than
Permitted Swap Obligations.  Borrower has undertaken its own independent
assessment of its consolidated assets, liabilities and commitments and has
considered appropriate means of mitigating and managing risks associated with
such matters and has not relied on any swap counterparty or any Affiliate of any
swap counterparty in determining whether to enter into any Swap Contract.

5.16    Disclosure.  No statement, information, report, representation, or
warranty made by Borrower in any Loan Document or furnished to Administrative
Agent or any Lender in connection with any Loan Document contains any untrue
statement of a material fact or, when viewed together with Borrower’s periodic
reports filed under the Exchange Act and the rules and regulations promulgated
thereunder, omits to state any material fact necessary to make the statements
herein or therein not misleading.

SECTION 6
AFFIRMATIVE COVENANTS

So long as any Obligation remains unpaid or unperformed, or any portion of the
Commitments remains outstanding (or, in the case of Sections 6.12, 6.13, 6.14
and 6.15, within the time period specified therein), Borrower shall, and shall
(except in the case of Borrower’s reporting covenants set forth in Sections 6.01
and 6.02(a)-(c) and Borrower's covenants set forth in Sections 6.12, 6.13 and
6.14), cause each Subsidiary, to:

43

--------------------------------------------------------------------------------

6.01    Financial Statements.  Deliver to Administrative Agent and each Lender,
in form and detail satisfactory to Administrative Agent and Requisite Lenders:

(a)   as soon as available, but in any event within (i) 90 days after the end of
each fiscal year of Borrower, or, (ii) if Borrower has been granted an extension
by the Securities and Exchange Commission permitting the late filing by Borrower
of any annual report on form 10-K, by the earlier of (x) 120 days after the end
of each fiscal year of Borrower or (y) the last day of any such extension, a
consolidated balance sheet of Borrower and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail, audited and
accompanied by a report and opinion of an independent certified public
accountant of nationally recognized standing, which report and opinion shall be
prepared in accordance with GAAP and shall not be subject to any qualifications
or exceptions as to the scope of the audit nor to any qualifications and
exceptions not reasonably acceptable to Requisite Lenders;

(b)   as soon as available, but in any event within (i) 45 days after the end of
each of the first three fiscal quarters of each fiscal year of Borrower, or,
(ii) if Borrower has been granted an extension by the Securities and Exchange
Commission permitting the late filing by Borrower of any quarterly report on
form 10-Q, by the earlier of (x) 60 days after the end of each of the first
three fiscal quarters of each fiscal year of Borrower or (y) the last day of any
such extension, a consolidated balance sheet of Borrower and its Subsidiaries as
at the end of such fiscal quarter, and the related consolidated statements of
income and cash flows for such fiscal quarter and for the portion of Borrower’s
fiscal year then ended, setting forth in each case in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
certified by a Responsible Officer of Borrower as fairly presenting the
financial condition, results of operations and cash flows of Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes;

(c)   such other financial reports as Administrative Agent may reasonably
request from Borrower, including without limitation, an annual budget for the
Borrower’s next fiscal year to be delivered within 30 days after the end of each
fiscal year of Borrower; and

(d)   Reports required to be delivered pursuant to clauses (a) and (b) of this
Section 6.01 shall be deemed to have been delivered on the date on which
Borrower posts such reports on Borrower’s website on the Internet at the website
address listed on Schedule 10.02 hereof or when such report is posted on the
Securities and Exchange Commission’s website at www.sec.gov.; provided that (x)
Borrower shall deliver paper copies of the reports referred to in such clauses
(a) and (b) of this Section 6.01 to Administrative Agent or any Lender who
requests Borrower to deliver such paper copies until written request to cease
delivering paper copies is given by Administrative Agent or such Lender, (y)
Borrower shall notify Administrative Agent and Lenders of the posting of any
such new material, and (z) in every instance Borrower shall provide paper copies
of the Compliance Certificates required by clause (a) of Section 6.02 to
Administrative Agent and each Lender.  Except for the Compliance Certificates
referred to in such clause (a) of Section 6.02, Administrative Agent shall have
no obligation to request the delivery or to maintain copies of the reports
referred to in clauses (a) and (b) of this Section 6.01,

44

--------------------------------------------------------------------------------

and in any event shall have no responsibility to monitor compliance by Borrower
with any such request for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such reports.

6.02    Certificates, Notices and Other Information.  Deliver to Administrative
Agent and each Lender, in form and detail satisfactory to Administrative Agent
and Requisite Lenders:

(a)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of Borrower;

(b)   monthly on or before the tenth Business Day of each calendar month,
certified copies of reports or account statements signed by a Responsible
Officer of Borrower detailing (i) the total amount of unrestricted cash (and
cash equivalents) held by Borrower and its Subsidiaries on a consolidated basis
as of the last day of the immediately preceding calendar month ("Consolidated
Cash Balance"), and (ii) the portion(s) of such Consolidated Cash Balance
deposited in domestic accounts subject to the Deposit Account Control Agreements
. 

(c)   promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of Borrower, and copies of all annual, regular, periodic and special reports and
registration statements which Borrower may file or be required to file with the
Securities and Exchange Commission under Sections 13 or 15(d) of the Exchange
Act, and not otherwise required to be delivered to Administrative Agent pursuant
hereto;

(d)   promptly after the occurrence thereof, notice of any Default or Event of
Default;

(e)   notice of any change in accounting policies or financial reporting
practices by Borrower or any Subsidiary that is material to Borrower or to
Borrower and its Subsidiaries on a consolidated basis;

(f)   promptly after the commencement thereof, notice of any litigation,
investigation or proceeding affecting Borrower where the reasonably expected
damages to Borrower exceed the Threshold Amount, or in which injunctive relief
or similar relief is sought, which relief, if granted, has a Material Adverse
Effect;

(g)   promptly after the occurrence thereof, notice of any Reportable Event with
respect to any Plan or the intent to terminate any Plan, or the institution of
proceedings or the taking or expected taking of any other action to terminate
any Plan or withdraw from any Plan;

(h)   promptly after the occurrence thereof, notice of any Material Adverse
Effect; and

(i)   promptly, such other data and information as from time to time may be
reasonably requested by Administrative Agent, or, through Administrative Agent
or any Lender.  Notwithstanding any provision of this Agreement to the contrary,
so long as no Default or Event of Default shall have occurred and be continuing,
neither Borrower nor any of its Subsidiaries shall be required to disclose,
permit the inspection, examination, photocopying or making extracts of, or
discuss, any document, information or other matter that (i) constitutes non-

45

--------------------------------------------------------------------------------

financial trade secrets or non-financial proprietary information, or (ii) the
disclosure of which to any Lender, or their designated representative, is then
prohibited by law or any agreement binding on Borrower or any of its
Subsidiaries that was not entered into by Borrower or any such Subsidiary for
the purpose of concealing information from the Lenders.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of Borrower setting forth details of the occurrence referred
to therein and stating what action Borrower has taken and proposes to take with
respect thereto.  The annual reports, proxies, financial statements or other
communications required by Section 6.02(c) above shall be deemed to have been
delivered on the date on which Borrower posts such reports on Borrower’s website
on the Internet at the website address listed on Schedule 10.02 hereof or when
such report is posted on the Securities and Exchange Commission’s website at
www.sec.gov.; provided that (y) Borrower shall deliver paper copies of the
reports referred to in Section 6.02(c) to Administrative Agent or any Lender who
requests Borrower to deliver such paper copies until written request to cease
delivering paper copies is given by Administrative Agent or such Lender, and (z)
Borrower shall notify Administrative Agent and Lenders of the posting of any
such new material.  Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the reports and communications referred to in
Section 6.02(c), and in any event shall have no responsibility to monitor
compliance by Borrower with any such request for delivery, and each Lender shall
be solely responsible for requesting delivery to it or maintaining its copies of
such reports and communications.

6.03    Payment of Taxes.  Pay and discharge when due all material taxes,
assessments, and governmental charges, except for any such tax, assessment,
charge, or levy which is an Ordinary Course Lien under subsection (b) of the
definition of such term.

6.04    Preservation of Existence.  Preserve and maintain its existence,
licenses, permits, rights, franchises and privileges necessary or desirable in
the normal conduct of its business, except (i) as permitted by Section 7.03, or
(ii) where failure to do so would not reasonably be expected to have a Material
Adverse Effect.

6.05    Maintenance of Properties.  Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good order and condition, subject to wear and tear in the ordinary course of
business, and not permit any waste of its properties, except where failure to do
so would not reasonably be expected to have a Material Adverse Effect.

6.06    Maintenance of Insurance.  Maintain liability and casualty insurance
with responsible insurance companies satisfactory to Lender in such amounts and
against such risks as is customary for similarly situated businesses.

6.07    Compliance With Laws.

(a)   Comply with the requirements of all applicable Laws and orders of any
Governmental Authority, noncompliance with which would reasonably be expected to
have a Material Adverse Effect.

46

--------------------------------------------------------------------------------

(b)   Conduct its operations and keep and maintain its property in material
compliance with all Environmental Laws.

6.08    Inspection Rights.  At any time during regular business hours and as
often as reasonably requested upon reasonable notice, permit Administrative
Agent or any Lender, or any employee, agent or representative thereof, to
examine, audit and make copies and abstracts from Borrower’s records and books
of account and to visit and inspect its properties and to discuss its affairs,
finances and accounts with any of its officers and key employees, and, upon
request, furnish promptly to Administrative Agent or any Lender true copies of
all financial information and internal management reports made available to
their senior management.  Notwithstanding any provision of this Agreement to the
contrary, so long as no Default or Event of Default shall have occurred and be
continuing, neither Borrower nor any of its Subsidiaries shall be required to
disclose, permit the inspection, examination, photocopying or making extracts
of, or discuss, any document, information or other matter that (i) constitutes
non-financial trade secrets or non-financial proprietary information, or (ii)
the disclosure of which to any Lender, or their designated representative, is
then prohibited by law or any agreement binding on Borrower or any of its
Subsidiaries that was not entered into by Borrower or any such Subsidiary for
the purpose of concealing information from the Lenders.  Borrower shall,
however, furnish to Administrative Agent such information concerning Borrower's
intellectual property (including, without limitation, application and
registration numbers for any filings in connection with such intellectual
property) as is reasonably necessary to permit Administrative Agent (on behalf
of itself and the other Lenders) to perfect a security interest in such
intellectual property.

6.09   Keeping of Records and Books of Account.  Keep adequate records and books
of account reflecting all financial transactions in conformity with GAAP,
consistently applied, and in material conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
Borrower or any applicable Subsidiary.

6.10   Compliance with ERISA.  Cause, and cause each of its ERISA Affiliates
to:  (a) maintain each Plan in compliance in all material respects with the
applicable provisions of ERISA, the Code and other federal or state law; (b)
cause each Plan which is qualified under Section 401(a) of the Code to maintain
such qualification; and (c) make all required contributions to any Plan subject
to Section 412 of the Code.

6.11   Compliance With Agreements.  Promptly and fully comply with all
Contractual Obligations to which any one or more of them is a party, except for
any such Contractual Obligations (a) the nonperformance of which would not cause
a Default or Event of Default, (b) then being contested by any of them in good
faith by appropriate proceedings, or (c) if the failure to comply therewith
could not reasonably be expected to have a Material Adverse Effect.

6.12   Hypothecation of Material Leases.  Concurrently with entering into any
Material Lease, at Administrative Agent's option, (a) deliver to Administrative
Agent a Leasehold Deed of Trust, Assignment of Leases and Rents, Security
Agreement and Fixture Filing in commercially reasonable form entered into by
Borrower, as Trustor, in favor of Administrative Agent, as Beneficiary (for the
account of each Lender in accordance with its Pro Rata Share), encumbering
Borrower's leasehold interest in the real property subject to the Material Lease
as security for the performance of all Obligations of Borrower, together with
any

47

--------------------------------------------------------------------------------

required landlord consent; and (b) cause to be issued by Chicago Title Company
or such other title insurer as is reasonably acceptable to Administrative Agent
an ALTA Leasehold Lender's leasehold policy of title insurance insuring
Administrative Agent that the Lien of foregoing Deed of Trust, Assignment of
Leases and Rents, Security Agreement and Fixture Filing is a first and primary
Lien in Borrower's leasehold interest in the real property subject to the
Material Lease, with such endorsements as Administrative Agent may reasonably
require, subject only to Permitted Exceptions.

6.13    Material Subsidiaries. 

     6.13.1  In the event that Borrower creates or acquires a domestic Material
Subsidiary, Borrower shall within forty-five (45) days (unless a longer period
is agreed to by Administrative Agent) (i) cause such Material Subsidiary (aa) to
execute and deliver a Guaranty, in form and substance satisfactory to
Administrative Agent, in favor of Administrative Agent (for the benefit of each
Lender in accordance with its Pro Rata Share), and (bb) to execute and deliver a
security agreement, substantially in the form of the Security Agreement,
granting a security interest in its assets to secure the Guaranty; (ii) pledge
to Administrative Agent (for the benefit of each Lender in accordance with its
Pro Rata Share) the ownership interests in such Material Subsidiary pursuant to
a pledge agreement substantially in the form of the Stock Pledge Agreement; and
(iii) deliver to Administrative Agent (for the benefit of each Lender in
accordance with its Pro Rata Share) the outstanding shares certificates (or
other evidence of its equity) evidencing such pledged ownership interests.

     6.13.2  In the event that Borrower creates or acquires a First Tier Foreign
Subsidiary, Borrower shall within ninety (90) days (unless a longer period is
agreed to by Administrative Agent) (i) pledge to Administrative Agent (for the
benefit of each Lender in accordance with its Pro Rata Share) sixty-five percent
(65%) of the ownership interests in such foreign Material Subsidiary owned by
Borrower pursuant to a pledge agreement substantially in the form of the Stock
Pledge Agreement; (ii) deliver to Administrative Agent (for the benefit of each
Lender in accordance with its Pro Rata Share) the outstanding shares
certificates (or other evidence of its equity) evidencing such pledged ownership
interests; and (iii) take such further actions as Administrative Agent requests
to perfect the security interest in such pledged ownership interests.

6.14    Use of Proceeds.  Use the proceeds of Extensions of Credit for lawful
general corporate purposes including working capital and capital expenditures
not otherwise in contravention of this Agreement.

SECTION 7
NEGATIVE COVENANTS

So long as any Obligations remain unpaid or unperformed, or any portion of the
Commitments remains outstanding, Borrower shall not, nor shall it permit any
Subsidiary to, directly or indirectly:

7.01    Indebtedness.  Create, incur, assume or suffer to exist any Indebtedness
except for the following (“Permitted Indebtedness”):

48

--------------------------------------------------------------------------------

(a)   Indebtedness under this Agreement;

(b)   Indebtedness outstanding on the date hereof and listed on Schedule 7.01
and any refinancings, refundings, renewals or extensions thereof, provided that
(i) the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to the
premium or other amount paid, and fees and expenses incurred, in connection with
such refinancing and by an amount equal to any utilized commitments thereunder,
and (ii) the weighted average life of the principal payments pursuant to such
refinanced, refunded, renewed or extended Indebtedness shall be no shorter than
the weighted average life of such payments pursuant to such Indebtedness
immediately prior to such refinancing, refunding, renewal or extension.

(c)   Ordinary Course Indebtedness;

(d)   Indebtedness of Borrower under the New Convertible Subordinated Notes;

(e)   Indebtedness of Borrower under any letter of credit facility other than a
Letter of Credit (a "Permitted LC Agreement"); provided that (A) the sum at any
time of the aggregate face amount of all letters of credit issued and
outstanding under all Permitted LC Agreements, plus the aggregate amount of all
unremedied drawings under such letters of credit, does not exceed $10,000,000,
and (B) the Indebtedness of Borrower under any Permitted LC Agreement is at all
times either unsecured or secured by Liens permitted pursuant to Section 7.02.

(f)   Indebtedness of Borrower and its Subsidiaries under loans and Capital
Leases incurred by Borrower or any of its Subsidiaries to finance the
acquisition by such Person of real property, improvements, fixtures, equipment
or other fixed assets (together with attachments, ascensions, additions, “soft
costs” and proceeds thereof), provided that in each case, (i) such Indebtedness
is incurred by such Person at the time of, or not later than 6 months after, the
acquisition by such Person of the property so financed, and (ii) such
Indebtedness does not exceed the purchase price of the property so financed;

(g)   Indebtedness of Borrower and any of its Subsidiaries under Synthetic Lease
Obligations;

(h)   Indebtedness of Borrower and its Subsidiaries under initial or successive
refinancings, refundings, renewals or extensions of any Indebtedness permitted
by subsections (d), (e) and (f) above, provided that (i) the amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to the premium or other amount
paid, and fees and expenses incurred, in connection with such refinancing, and
(ii) the weighted average life of the principal payments pursuant to such
refinanced, refunded, renewed or extended Indebtedness shall be no shorter than
the weighted average life of such payments pursuant to such Indebtedness
immediately prior to such refinancing, refunding, renewal or extension.

(i)   Indebtedness of Borrower to any of Borrower’s Subsidiaries, Indebtedness
of any of Borrower’s Subsidiaries to Borrower or Indebtedness of any of
Borrower’s Subsidiaries to any of Borrower’s other Subsidiaries;

49

--------------------------------------------------------------------------------

(j)   Subordinated Debt of Borrower to any Person, provided that (A) such
Indebtedness contains subordination provisions no less favorable to
Administrative Agent and Lenders than those set forth in Schedule 7.13 or as
otherwise approved by Requisite Lenders and (B) the aggregate principal amount
of all Subordinated Debt of Borrower outstanding (including the New Convertible
Subordinated Notes) does not exceed $350,000,000 at any time; and (C) the
maturity date of the Subordinated Debt shall not be earlier than the Business
Day next following the Maturity Date; and

(k)   Other Indebtedness not included in (a) through (j) above and not
exceeding, in the aggregate at any time, 10% of the total consolidated assets of
Borrower and its Subsidiaries determined as of the end of the most recent fiscal
quarter.

7.02    Liens.  Incur, assume or suffer to exist, any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, except
for the following (“Permitted Liens”):

(a)   Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that the property covered thereby is
not increased and any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 7.01(a);

(b)   Ordinary Course Liens;

(c)   Liens securing Investments which constitute Permitted Investments under
Section 7.05(d);

(d)   Liens on cash or cash equivalents securing reimbursement obligations of
Borrower under letters of credit (other than any Letters of Credit) in an
aggregate amount of all such cash and cash equivalents not to exceed
$10,000,000;

(e)   Liens on the property or assets of any corporation which becomes a
Subsidiary of Borrower after the date of this Agreement, provided that (i) such
Liens exist at the time such corporation became a Subsidiary, and (ii) such
Liens were not created in contemplation of such acquisition by Borrower;

(f)   Rights of vendors or lessors under conditional sale agreements, Capital
Leases or other title retention agreements, provided that in each case, (i) such
rights secure or otherwise relate to Permitted Indebtedness, (ii) such rights do
not extend to any property other than property acquired with the proceeds of
such Permitted Indebtedness (together with accessions, additions, replacements
and proceeds thereof), and (iii) such rights do not secure any Indebtedness
other than Permitted Indebtedness;

(g)   Liens securing Indebtedness and any related obligations of Borrower or any
of its Subsidiaries which constitutes Permitted Indebtedness under Section
7.01(f) (or refinancings of such Indebtedness under Section 7.01(g)), provided
that such Liens cover only those assets subject to Synthetic Lease Obligations
(together with accessions, additions, replacements and proceeds thereof);

50

--------------------------------------------------------------------------------

(h)   Liens incurred in connection with leases, subleases, licenses and
sublicenses granted to Persons not interfering in any material respect with the
business of Borrower and its Subsidiaries and any interest or title of a lessee
or licensee under any such leases, subleases, licenses or sublicenses;

(i)   Liens in favor of Lenders in connection with the Letter of Credit Cash
Collateral Account; and

(j)   Liens arising in connection with judgments not constituting an Event of
Default pursuant to Section 8.01(h); and

(k)   Liens not otherwise permitted hereunder on the property or assets of
Borrower and any of its Subsidiaries securing (i) borrowed money Indebtedness,
or (ii) all obligations of Borrower arising other than in connection with any
securitization which are evidenced by bonds, debentures, notes or other similar
instruments; provided that, in each case, the aggregate principal amount of all
Indebtedness secured by such Liens does not exceed at any time ten percent (10%)
of the Consolidated Tangible Net Worth of Lessee and its Subsidiaries determined
as of the end of the fiscal quarter immediately preceding the date of
determination.

7.03    Fundamental Changes.  Merge or consolidate with or into any Person or
liquidate, wind-up or dissolve itself, or permit or suffer any liquidation or
dissolution or sell all or substantially all of its assets, except that:

(a)   any Subsidiary may merge with (i) Borrower, provided that Borrower shall
be the continuing or surviving corporation, (ii) any one or more Subsidiaries,
and (iii) any joint venture, partnership or other Person, so long as such joint
venture, partnership and other Person will, as a result of making such merger
and all other contemporaneous related transactions, become a Subsidiary;

(b)   any Subsidiary may sell all or substantially all of its assets (upon
voluntary liquidation or otherwise), to Borrower or to another Subsidiary;

(c)   Borrower may merge into or consolidate with any other Person, provided
that (i) Borrower is the surviving corporation, and (ii) immediately after
giving effect to such merger or consolidation, no Default or Event of Default
shall have occurred and be continuing; and

(d)   any Subsidiary may merge or consolidate with or into any other Person or
sell all or substantially all of its assets to the extent such transaction is a
Disposition otherwise permitted under Section 7.04 or an Investment otherwise
permitted under Section 7.05 and immediately after giving effect to such merger
or consolidation, no Default or Event of Default shall have occurred and be
continuing.

7.04    Dispositions.  Make any Dispositions, except:

(a)   Ordinary Course Dispositions;

(b)   Dispositions permitted by Section 7.03;

51

--------------------------------------------------------------------------------

(c)   Dispositions of the Existing Colorado Springs Parcels or the Subdivided
Colorado Springs Parcels; and

(d)   Dispositions not otherwise permitted hereunder, provided that such
Dispositions do not exceed in the aggregate 10% of the Consolidated Tangible Net
Worth for the fiscal quarter ending September 30, 2005 as determined in the
financial statements delivered in accordance with Section 6.01.

7.05    Investments.  Make any Investments, except for the following (“Permitted
Investments”):

(a)   Investments existing on October 26, 2005;

(b)   Ordinary Course Investments;

(c)   Investments permitted by Section 7.01 or Section 7.03;

(d)   Investments arising from rights received by Borrower and its Subsidiaries
upon the required payment of any permitted contingent obligations of Borrower
and its Subsidiaries;

(e)   Investments in the nature of Permitted Acquisitions;

(f)   Investments of Borrower and its Subsidiaries in Swap Contracts, provided
that all such arrangements are entered into in connection with bona fide hedging
operations and not for speculation;

(g)   Investments not otherwise permitted hereunder, provided that the aggregate
amount of such other Investments made after September 30, 2005 (less any return
on any such Investments) does not exceed 10% of Consolidated Tangible Net Worth
as determined as of the fiscal quarter immediately preceding the date of
determination.

7.06    Restricted Payments.  Make any Restricted Payments, except as follows:

(a)   Borrower may pay dividends or other distributions payable solely in shares
of capital stock of Borrower or any Subsidiary or payable by a Subsidiary to
Borrower or to another Subsidiary;

(b)   Borrower may distribute rights pursuant to a shareholder rights plan or
redeem such rights, provided that such redemption is in accordance with the
terms of such shareholder rights plan;

(c)   Borrower may make Restricted Payments in connection with or pursuant to
any of its Employee Benefits Plans or in connection with the employment,
termination or compensation of its employees, officers or directors;

(d)   Borrower may make Restricted Payments with the Net Proceeds received from
a substantially concurrent issuance of Equity Securities or capital stock or
with its Equity Securities or capital stock or Borrower may convert any Equity
Securities in accordance with

52

--------------------------------------------------------------------------------

their terms into other Equity Securities; provided, however, that the cash
amount of any such Restricted Payment shall be limited to the amount of cash Net
Proceeds received from the concurrent issuance of Equity Securities or capital
stock;

(e)   Borrower may purchase Equity Securities pursuant to one or more stock
repurchase programs, provided that (i) no Default or Event of Default shall have
occurred and be continuing, (ii) after giving effect to any such repurchases
Borrower shall be in compliance with Section 7.12; and (iii) when combined with
the amount of all dividends, purchases or redemptions made under Section
7.06(f), the total of all such purchases of Equity Securities shall not exceed
the sum of $5,000,000 in the aggregate over the life of this Agreement; and

(f)   Any Subsidiary of Borrower may declare or pay any dividends in respect of
its Equity Securities or purchase or redeem shares of its Equity Securities or
make distributions to shareholders not otherwise permitted hereunder, provided
that (i) the aggregate amount paid or distributed in any period of four
consecutive quarters (excluding any amounts covered by subsection (b) above)
does not exceed 5% of Consolidated Tangible Net Worth as determined as of the
fiscal quarter immediately preceding the date of determination; and (ii) when
combined with the amount of all purchases of Equity Securities made under
Section 7.06(e), the total of all such dividends, purchases or redemptions shall
not exceed the sum of $5,000,000 in the aggregate in the aggregate over the life
of this Agreement.

7.07    ERISA.  At any time engage in a transaction which could be subject to
Sections 4069 or 4212(c) of ERISA, or permit any Pension Plan to (a) engage in
any non-exempt “prohibited transaction” (as defined in Section 4975 of the
Code); (b) fail to comply with ERISA or any other applicable Laws; or (c) incur
any material “accumulated funding deficiency” (as defined in Section 302 of
ERISA), which, with respect to each event listed above, has a Material Adverse
Effect.

7.08    Change in Nature of Business.  Engage, either directly or indirectly
through Affiliates, in any line of business other than the digital storage
business, any other business incidental or reasonably related thereto, or any
businesses that are, as determined by the Board of Directors of Borrower,
appropriate extensions thereof.

7.09    Transactions with Affiliates.  Enter into any transaction of any kind
with any Affiliate (other than transactions among Borrower or any of its
Subsidiaries and any Subsidiary) of Borrower other than arm’s-length
transactions with Affiliates that are otherwise permitted hereunder.

7.10    Use of Proceeds.  Borrower shall not, and shall not suffer or permit any
Subsidiary to, use any portion of the Loan proceeds or any Letter of Credit,
directly or indirectly, (i) for any Acquisition unless the prior, effective
written consent or approval to such Acquisition of the board of directors or
equivalent governing body of the acquiree is obtained, or (ii) to acquire any
security in any transaction that is subject to Section 13 (other than an
Investment Transaction) or Section 14 of the Exchange Act unless, prior to the
time such transaction becomes subject to such Section 13 or 14, the board of
directors or other applicable governing body of the Person that is the issuer of
such securities has adopted a resolution approving such transaction and
approving any “change in control” with respect to such Person whereby

53

--------------------------------------------------------------------------------

Borrower or such Subsidiary may acquire control of such Person.  For purposes of
this Section 7.10, (x) an “Investment Transaction” means a transaction subject
to Section 13(d), but not Section 16, of the Exchange Act, provided that in
connection with such transaction Borrower or its Subsidiary (as the case may be)
has reported and at all times continues to report to the SEC that such
transaction is undertaken for investment purposes only and not for any of the
purposes specified in clauses 4(a) through (j), inclusive, of the special
instructions for complying with Schedule 13D under the Exchange Act, and (y)
“change in control” means, for any Person, an Acquisition with respect to such
Person.

7.11    Certain Indebtedness Payments, Etc.  Neither Borrower nor any of its
Subsidiaries shall pay, prepay, redeem, purchase, defease or otherwise satisfy
in any manner prior to the scheduled payment thereof any Subordinated Debt
except as otherwise permitted under this Section 7.11; amend, modify or
otherwise change the terms of any document, instrument or agreement evidencing
Subordinated Debt such that such amendment, modification or change would (i)
cause the outstanding aggregate principal amount of all such Subordinated Debt
so amended, modified or changed to be increased as a consequence of such
amendment, modification or change, (ii) cause the subordination provisions
applicable to such Subordinated Debt to be less favorable to Administrative
Agent and Lenders than those set forth on Schedule 7.13, (iii) increase the
interest rate applicable thereto, or (iv) accelerate the scheduled payment
thereof.  Borrower shall not cause or permit any of its obligations, except the
obligations constituting Senior Indebtedness, to constitute "Designated Senior
Indebtedness" under the Indenture governing the New Convertible Subordinated
Notes (it being understood that the Obligations of Borrower under this Agreement
shall at all times constitute "Designated Senior Indebtedness" under such
indenture).  Notwithstanding the foregoing, Borrower may at any time: 

(a)   conduct an exchange offer (whether public, private or on a 3(a)(9) basis)
for all or part of the Borrower’s New Convertible Subordinated Notes for one or
more of the following:  (i) new securities ("New Securities") that are
subordinated in right of payment to the obligations of Borrower under this
Agreement and other Loan Documents at least to the same extent as the New
Convertible Subordinated Notes; provided that (w) the aggregate annual interest
obligation of Borrower under the New Securities shall be equal to or less than
the aggregate annual interest obligation under the New Convertible Subordinated
Notes, (x) the maturity date of the New Securities shall not be earlier than the
maturity date of the New Convertible Subordinated Notes, (y) the total principal
amount of the obligations represented by Borrower's Subordinated Debt shall not
be increased by means of any exchange of the New Securities for all or part of
the Borrower’s New Convertible Subordinated Notes, and (z) the New Securities
shall not permit any amortization of the principal amount of the obligations
represented thereby prior to the maturity of the New Convertible Subordinated
Notes.

Notwithstanding any provision of this Section 7.11 to the contrary, Borrower may
(A) convert, or honor a conversion request with respect to, any such
Subordinated Debt into Equity Securities of Borrower in accordance with the
terms thereof; (B) pay cash to holders of such Subordinated Debt in connection
with such a conversion but solely to the extent representing the value of any
fractional shares; (C) make payments of interest on such Subordinated Debt not
in violation of the Subordination provisions of such Subordinated Debt; (D) pay
additional interest in an amount not to exceed 50 basis points per annum of the
aggregate principal amount of the New Convertible Subordinated Notes to the
extent due under the provisions of the New

54

--------------------------------------------------------------------------------

Convertible Subordinated Notes due to Borrower's failure to register such notes
or shares of common stock into which the notes are convertible within the period
or to keep such notes or shares registered for or during the periods specified
in the indenture for the New Convertible Subordinated Notes or the Registration
Rights Agreement; and (E) make other payments, repayments, redemptions,
purchases, defeasance or other satisfaction of Subordinated Debt not to exceed
$5,000,000 in the aggregate.

7.12    Financial Covenants.

(a)   Consolidated Tangible Net Worth.  Permit Consolidated Tangible Net Worth
on the last day of any fiscal quarter (such date to be referred to herein as a
“determination date”) to be less than $150,000,000.

(b)   Minimum Quick Ratio.  Permit the Quick Ratio determined as of the last day
of any fiscal quarter of Borrower (commencing with the quarter ending September
30, 2005) to be less than 1.00:1.00.

(c)   Maximum Adjusted Leverage Ratio.  Permit the Adjusted Leverage Ratio,
determined as of the last day of any fiscal quarter of Borrower (measured on a
rolling four quarter basis for the trailing four fiscal quarters), to be greater
than 2.50:1.00.

(d)   Minimum Consolidated EBITDA.  Permit Consolidated EBITDA (measured on a
rolling four quarter basis for the trailing four fiscal quarters) as of the last
day of any fiscal quarter of Borrower, to be less than $45,000,000.

(e)   Maximum Capital Expenditures.  Permit capital expenditures (as determined
pursuant to GAAP) of Borrower and its Subsidiaries on a consolidated basis to
exceed $35,000,000 for any fiscal year of Borrower.

(f)   Minimum Unrestricted Cash.  Permit Borrower's Consolidated Cash Balance
(as defined in Section 6.02(b)(ii)) at any time to fall below $50,000,000. 
Borrower shall maintain the Consolidated Cash Balance of at least $50,000,000
deposited in domestic accounts subject to the Deposit Account Control Agreements
and Securities Account Control Agreements.  This covenant shall apply at all
times and shall be tested monthly in accordance with such reports.

7.13    Accounting Changes.  Change (i) its fiscal year (currently April 1 to
March 31), or (ii) its accounting practices except as permitted by GAAP.

SECTION 8
EVENTS OF DEFAULT AND REMEDIES

8.01    Events of Default.  Any one or more of the following events shall
constitute an Event of Default:

(a)   Borrower fails to pay any principal on any Outstanding Obligation (other
than fees) as and on the date when due; or

55

--------------------------------------------------------------------------------

(b)   Borrower fails to pay any interest on any Outstanding Obligation or any
facility fees or other fees specified in Sections 2.03 and 2.07 due hereunder
within five (5) Business Days after the date when due; or fails to pay any other
fees or amount payable to Administrative Agent or any Lender under any Loan
Document within five (5) Business Days after the date due; or

(c)   Any default occurs in the observance or performance of any agreement
contained in Section 7; or

(d)   Any default occurs in the observance or performance of any agreement
contained in Section 6.01 and such default continues for ten days; or

(e)   The occurrence of an Event of Default (as such term is or may hereafter be
specifically defined in any other Loan Document) under any other Loan Document;
or Borrower fails to perform or observe any other covenant or agreement (not
specified in subsections (a), (b) (c) or (d) above) contained in any Loan
Document on its part to be performed or observed and such failure continues for
30 days; or

(f)   Any representation or warranty in any Loan Document proves to have been
incorrect in any material respect when made or deemed made; or

(g)    (i) Borrower (x) defaults in any payment when due of principal of or
interest on any Indebtedness (other than Indebtedness hereunder) having an
aggregate principal amount in excess of the Threshold Amount, or (y) defaults in
the observance or performance of any other agreement or covenant relating to any
Indebtedness (other than Indebtedness hereunder) or contained in any instrument
or agreement evidencing, securing or relating thereto, or any other event shall
occur, the effect of which default or other event is to cause, or to permit the
holder or holders of such Indebtedness (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause, with the giving of
notice if required, any Guaranty Obligation in excess of the Threshold Amount to
become payable or cash collateral in respect thereof to be demanded on account
of such default or other event; (ii) an Event of Default occurs as defined in
the Synthetic Lease; (iii) Borrower is unable or admits in writing its inability
to pay its debts generally as they mature; or (iv) the occurrence under any Swap
Contract of an Early Termination Date (as defined in such Swap Contract)
resulting from (x) any event of default under such Swap Contract as to which
Borrower or any Subsidiary is the Defaulting Party (as defined in such Swap
Contract) or (y) any termination event under any Swap Contract (as defined
therein) as to which Borrower or any Subsidiary is an affected party (as so
defined) (other than termination events resulting solely from changes in the
value of Borrower’s stock price or other rates, prices or indices underlying any
such Swap Contract), and as to which, in either event, the Swap Termination
Value owed by Borrower or such Subsidiary as a result thereof is greater than
the Threshold Amount; provided, however, that a Voluntary Redemption Event shall
not constitute an Event of Default under this Section 8.01(f); or

(h)   Any Loan Document, at any time after its execution and delivery and for
any reason other than the agreement of all Lenders or satisfaction in full of
all the Obligations, ceases to be in full force and effect or is declared by a
court of competent jurisdiction to be null and void, invalid or unenforceable in
any respect; or Borrower denies that it has any or further

56

--------------------------------------------------------------------------------

liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document; or

(i)    (i) A final judgment against Borrower is entered for the payment of money
in excess of the Threshold Amount, or any non-monetary final judgment is entered
against Borrower which has a Material Adverse Effect and, in each case if such
judgment remains unsatisfied without procurement of a stay of execution within
30 calendar days after the date of entry of judgment; or (ii) any writ or
warrant of attachment or execution or similar process is issued or levied
against all or any material part of the property of any such Person representing
an obligation for the payment of money which is (singly or in the aggregate with
all other such writs or warrants or similar process) in excess of the Threshold
Amount and is not released, vacated or fully bonded (A) within 30 calendar days
after its issue or levy or (B) if earlier, five days prior to the date of any
proposed sale.

(j)   Borrower or any of its Material Subsidiaries institutes or consents to the
institution of any proceeding under Debtor Relief Laws, or makes an assignment
for the benefit of creditors; or applies for or consents to the appointment of
any receiver, trustee, custodian, conservator, liquidator, rehabilitator or
similar officer for it or for all or any material part of its property; or any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer is appointed without the application or consent of that Person and the
appointment continues undischarged or unstayed for 60 calendar days; or any
proceeding under Debtor Relief Laws relating to any such Person or to all or any
part of its property is instituted without the consent of that Person and
continues undismissed or unstayed for 60 calendar days, or an order for relief
is entered in any such proceeding; or

(k)    (i) An ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan which has resulted or could reasonably be expected to result in liability
of Borrower under Title IV of ERISA to the Pension Plan, Multiemployer Plan or
the PBGC in an aggregate amount in excess of the Threshold Amount; (ii) the
aggregate amount of Unfunded Pension Liability among all Pension Plans at any
time exceeds the Threshold Amount; or (iii) Borrower or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of the
Threshold Amount; or

(l)   There occurs (i) any Change of Control, or (ii) any event relating to a
change in the corporate ownership, control or governance of Borrower or any
Subsidiary as issuer (“Issuer”) of any notes, bonds, debentures, Subordinated
Debt or other debt securities, the result of which is to cause Indebtedness
evidenced by any such notes, bonds, debentures, Subordinated Debt or other debt
securities to be subject to mandatory redemption or repurchase by Issuer,
provided the outstanding amount of such outstanding Indebtedness exceeds the
Threshold Amount.

8.02    Certain Financial Covenant Defaults.  In the event that, after taking
into account any extraordinary charge to earnings taken or to be taken as of the
end of any fiscal period of Borrower (a “Charge”), and if solely by virtue of
such Charge, there would exist an Event of Default due to breach of Section 7.12
as of such fiscal period end date, such Event of Default shall be deemed to
arise upon the earlier of (i) the date after such fiscal period end date

57

--------------------------------------------------------------------------------

on which Borrower announces publicly it will take, is taking or has taken such
Charge (including an announcement in the form of a statement in a report filed
with the SEC) or, if such announcement is made prior to such fiscal period end
date, the date that is such fiscal period end date, and (ii) the date Borrower
delivers to Administrative Agent its audited annual or unaudited quarterly
financial statements in respect of such fiscal period reflecting such Charge as
taken.

8.03    Remedies Upon Event of Default.  Without limiting any other rights or
remedies of Administrative Agent or Lenders provided for elsewhere in this
Agreement, or the other Loan Documents, or by applicable Law, or in equity, or
otherwise:

(a)   Upon the occurrence, and during the continuance, of any Event of Default
other than an Event of Default described in Section 8.01(j):

      (i)     Requisite Lenders may request Administrative Agent to, and
Administrative Agent thereupon shall, terminate the Commitments and/or declare
all or any part of the unpaid principal of all Loans, all interest accrued and
unpaid thereon and all other amounts payable under the Loan Documents to be
immediately due and payable, whereupon the same shall become and be immediately
due and payable, without protest, presentment, notice of dishonor, demand or
further notice of any kind, all of which are expressly waived by Borrower;
and/or

      (ii)    Issuing Lender may, with the approval of Administrative Agent on
behalf of Requisite Lenders, demand immediate payment by Borrower of an amount
equal to the aggregate amount of all outstanding Letter of Credit Usage to be
held in a Letter of Credit Cash Collateral Account.

(b)   Upon the occurrence of any Event of Default described in Section 8.01(j):

      (i)     the Commitments and all other obligations of Administrative Agent
or Lenders shall automatically terminate without notice to or demand upon
Borrower, which are expressly waived by Borrower;

      (ii)    the unpaid principal of all Loans, all interest accrued and unpaid
thereon and all other amounts payable under the Loan Documents shall be
immediately due and payable, without protest, presentment, notice of dishonor,
demand or further notice of any kind, all of which are expressly waived by
Borrower; and

      (iii)   an amount equal to the aggregate amount of all outstanding Letter
of Credit Usage shall be immediately due and payable to Issuing Lender without
notice to or demand upon Borrower, which are expressly waived by Borrower, to be
held in a Letter of Credit Cash Collateral Account.

(c)   Upon the occurrence of any Event of Default, Lenders and Administrative
Agent, or any of them, without notice to (except as expressly provided for in
any Loan Document) or demand upon Borrower, which are expressly waived by
Borrower (except as to notices expressly provided for in any Loan Document), may
proceed to (but only with the consent of Requisite Lenders) protect, exercise
and enforce their rights and remedies under the Loan Documents

58

--------------------------------------------------------------------------------

against Borrower and such other rights and remedies as are provided by Law or
equity (including, without limitation, the provisions of the applicable Uniform
Commercial Code).

(d)   Except as permitted by Section 10.05, no Lender may exercise any rights or
remedies with respect to the Obligations without the consent of Requisite
Lenders in their sole and absolute discretion.  The order and manner in which
Administrative Agent’s and Lenders’ rights and remedies are to be exercised
shall be determined by Requisite Lenders in their sole and absolute discretion. 
Regardless of how a Lender may treat payments for the purpose of its own
accounting, for the purpose of computing the Obligations hereunder, payments
shall be applied first, to costs and expenses (including Attorney Costs)
incurred by Administrative Agent and each Lender, second, to the payment of
accrued and unpaid interest on the Loans to and including the date of such
application, third, to the payment of the unpaid principal of the Loans, and
fourth, to the payment of all other amounts (including fees) then owing to
Administrative Agent and Lenders under the Loan Documents, in each case paid pro
rata to each Lender in the same proportions that the aggregate Obligations owed
to each Lender under the Loan Documents bear to the aggregate Obligations owed
under the Loan Documents to all Lenders, without priority or preference among
Lenders.  No application of payments will cure any Event of Default, or prevent
acceleration, or continued acceleration, of amounts payable under the Loan
Documents, or prevent the exercise, or continued exercise, of rights or remedies
of Administrative Agent and Lenders hereunder or thereunder or at Law or in
equity.

SECTION 9
ADMINISTRATIVE AGENT

9.01    Appointment and Authorization of Administrative Agent.

(a)   Each Lender hereby irrevocably (subject to Section 9.09) appoints,
designates and authorizes Administrative Agent to take such action on its behalf
under the provisions of this Agreement and each other Loan Document and to
exercise such powers and perform such duties as are expressly delegated to it by
the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto.  Notwithstanding any provision to
the contrary contained elsewhere in this Agreement or in any other Loan
Document, Administrative Agent shall not have any duties or responsibilities,
except those expressly set forth herein, nor shall Administrative Agent have or
be deemed to have any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against Administrative Agent.  Without limiting the generality of the foregoing
sentence, the use of the term “agent” in this Agreement with reference to
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law. 
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

(b)   Issuing Lender shall act on behalf of Lenders with respect to any Letters
of Credit issued by it and the documents associated therewith until such time
and except for so long as Administrative Agent may agree at the request of
Requisite Lenders to act for such Issuing Lender with respect thereto; provided,
however, that Issuing Lender shall have all of the benefits

59

--------------------------------------------------------------------------------

and immunities (i) provided to Administrative Agent in this Section 9 with
respect to any acts taken or omissions suffered by Issuing Lender in connection
with Letters of Credit issued by it or proposed to be issued by it and the
application and agreements for letters of credit pertaining to the Letters of
Credit as fully as if the term “Administrative Agent” as used in this Section 9
included Issuing Lender with respect to such acts or omissions, and (ii) as
additionally provided in this Agreement with respect to Issuing Lender.

9.02    Delegation of Duties.  Administrative Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  Administrative Agent shall
not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects with reasonable care.

9.03    Liability of Administrative Agent.  No Administrative Agent-Related
Person shall (i) be liable for any action taken or omitted to be taken by any of
them under or in connection with this Agreement or any other Loan Document or
the transactions contemplated hereby (except for its own gross negligence or
willful misconduct), or (ii) be responsible in any manner to any Lender for any
recital, statement, representation or warranty made by Borrower or any
Subsidiary or Affiliate of Borrower, or any officer thereof, contained in this
Agreement or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by
Administrative Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
Borrower or any other party to any Loan Document to perform its obligations
hereunder or thereunder.  No Administrative Agent-Related Person shall be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of Borrower or any of Borrower’s Subsidiaries or Affiliates.

9.04    Reliance by Administrative Agent.

(a)   Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, representation, notice,
consent, certificate, affidavit, letter, telegram, facsimile, telex or telephone
message, statement or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons, and upon advice and statements of legal counsel (including counsel
to Borrower), independent accountants and other experts selected by
Administrative Agent. Administrative Agent shall be fully justified in failing
or refusing to take any action under any other Loan Document unless it shall
first receive such advice or concurrence of Requisite Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by Lenders against any and all liability and expense which may be
incurred by it by reason of taking or continuing to take any such action. 
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of Requisite Lenders or all Lenders, if
required hereunder, and such request and any action taken or failure to act
pursuant thereto shall be binding upon all of Lenders.  Where this Agreement
expressly permits or prohibits an action

60

--------------------------------------------------------------------------------

unless Requisite Lenders otherwise determine, and in all other instances,
Administrative Agent may, but shall not be required to, initiate any
solicitation for the consent or a vote of Lenders.

(b)   For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has executed this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter either sent by Administrative Agent to such Lender for consent,
approval, acceptance or satisfaction, or required thereunder to be consented to
or approved by or acceptable or satisfactory to such Lender.

(c)   Each Lender hereby authorizes Administrative Agent, upon payment of the
amount certified by Borrower as the full and final payment of all principal,
interest, fees and other charges outstanding under this Agreement, and following
termination of the Commitments, to execute with and in favor of Borrower a
termination letter that, inter alia, terminates Borrower’s obligation to observe
any or all of the covenants in Sections 3, 6 and 7 hereof.

9.05    Notice of Default.  Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest and fees required
to be paid to Administrative Agent for the account of Lenders, unless
Administrative Agent shall have received written notice from a Lender or
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”.  Administrative
Agent will notify Lenders of its receipt of any such notice.  Administrative
Agent shall take such action with respect to such Default or Event of Default as
may be directed by Requisite Lenders in accordance with Section 8; provided,
however, that unless and until Administrative Agent has received any such
direction, Administrative Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable or in the best interest of Lenders.

9.06    Credit Decision; Disclosure of Information by Administrative Agent. 
Each Lender acknowledges that no Administrative Agent-Related Person has made
any representation or warranty to it, and that no act by Administrative Agent
hereinafter taken, including any consent to and acceptance of any assignment or
review of the affairs of Borrower and its Subsidiaries, shall be deemed to
constitute any representation or warranty by any Administrative Agent-Related
Person to any Lender as to any matter, including whether Administrative
Agent-Related Persons have disclosed material information in their possession. 
Each Lender, including any Lender by assignment, represents to Administrative
Agent that it has, independently and without reliance upon any Administrative
Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of Borrower and its Subsidiaries, and all applicable bank
regulatory laws relating to the transactions contemplated hereby, and made its
own decision to enter into this Agreement and to extend credit to Borrower
hereunder.  Each Lender also represents that it will, independently and without
reliance upon any Administrative Agent-Related Person and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the

61

--------------------------------------------------------------------------------

business, prospects, operations, property, financial and other condition and
creditworthiness of Borrower.  Except for notices, reports and other documents
expressly required to be furnished to Lenders by Administrative Agent herein,
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of
Borrower or any of its Subsidiaries which may come into the possession of any
Administrative Agent-Related Person.

9.07    Indemnification of Administrative Agent.  Whether or not the
transactions contemplated hereby are consummated, Lenders shall indemnify upon
demand each Administrative Agent-Related Person (to the extent not reimbursed by
or on behalf of Borrower and without limiting the obligation of Borrower to do
so), ratably according to their Pro Rata Shares, and hold harmless each
Administrative Agent-Related Person from and against any and all Indemnified
Liabilities incurred by it; provided, however, that no Lender shall be liable
for the payment to any Administrative Agent-Related Person of any portion of
such Indemnified Liabilities resulting from such Person’s gross negligence or
willful misconduct; provided, however, that no action taken in accordance with
the directions of Requisite Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section.  Without
limitation of the foregoing, each Lender shall reimburse Administrative Agent
upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by Administrative Agent in connection with
the preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document, or any document contemplated by or referred to herein,
to the extent that Administrative Agent is not reimbursed for such expenses by
or on behalf of Borrower.  The undertaking in this Section shall survive the
payment of all Obligations hereunder and the resignation or replacement of
Administrative Agent.

9.08    Administrative Agent in Individual Capacity.  KeyBank and its Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, acquire equity interests in and generally engage in any kind of banking,
trust, financial advisory, underwriting or other business with Borrower and its
Subsidiaries and Affiliates as though KeyBank were not Administrative Agent or
Issuing Lender hereunder and without notice to or consent of Lenders.  Lenders
acknowledge that, pursuant to such activities, KeyBank or its Affiliates may
receive information regarding Borrower or its Affiliates (including information
that may be subject to confidentiality obligations in favor of Borrower or such
Affiliate) and acknowledge that Administrative Agent shall be under no
obligation to provide such information to them.  With respect to its Loans,
KeyBank shall have the same rights and powers under this Agreement as any other
Lender and may exercise the same as though it were not Administrative Agent or
Issuing Lender.

9.09    Successor Administrative Agent.  Administrative Agent may, and at the
request of Requisite Lenders shall, resign as Administrative Agent upon 30 days’
notice to Lenders.  If Administrative Agent resigns under this Agreement,
Requisite Lenders shall appoint from among Lenders a successor administrative
agent for Lenders which successor administrative agent shall be approved by
Borrower.  If no successor administrative agent is appointed prior to the
effective date of the resignation of Administrative Agent, Administrative Agent
may appoint, after

62

--------------------------------------------------------------------------------

consulting with Lenders and Borrower and upon approval of Borrower (other than
at any time as there exists an Event of Default) which will not be unreasonably
withheld, a successor administrative agent from among Lenders.  Upon the
acceptance of its appointment as successor administrative agent hereunder, such
successor administrative agent shall succeed to all the rights, powers and
duties of the retiring Administrative Agent and the term “Administrative Agent”
shall mean such successor administrative agent and the retiring Administrative
Agent’s appointment, powers and duties as Administrative Agent shall be
terminated.  After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Section 9 and Sections 10.03 and
10.11 shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was Administrative Agent under this Agreement.  If no successor
administrative agent has accepted appointment as Administrative Agent (whether
due to absence of Borrower approval or otherwise) by the date which is 30 days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and Lenders shall perform all of the duties of Administrative Agent hereunder
until such time, if any, as Requisite Lenders appoint a successor agent as
provided for above.  Notwithstanding the foregoing, however, KeyBank may not be
removed as Administrative Agent at the request of Requisite Lenders unless
KeyBank shall also simultaneously be replaced as “Issuing Lender” hereunder
pursuant to documentation in form and substance reasonably satisfactory to
KeyBank.

9.10    Syndication Agent; Documentation Agent.  None of Lenders (or Affiliates
of Lenders) identified on the facing page or signature pages of this Agreement
as a “Syndication Agent” or “Documentation Agent” shall have any right, power,
obligation, liability, responsibility or duty under this Agreement in such
capacity.  Without limiting the foregoing, none of Lenders (or Affiliates of
Lenders) so identified shall have or be deemed to have any fiduciary
relationship with any Lender.  Each Lender acknowledges that it has not relied,
and will not rely, on any of Lenders (or Affiliates of Lenders) so identified in
deciding to enter into this Agreement or in taking or not taking action
hereunder.

SECTION 10
MISCELLANEOUS

10.01    Amendments; Consents.  No amendment, modification, supplement,
extension, termination or waiver of any provision of this Agreement or any other
Loan Document, no approval or consent thereunder, no consent to any departure by
Borrower therefrom and no release of collateral in which Lenders have a security
interest shall be effective unless in writing signed by Requisite Lenders and
acknowledged by Administrative Agent, and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.  Except as otherwise expressly provided herein, without the approval in
writing of Administrative Agent and all Lenders, no amendment, modification,
supplement, termination, waiver or consent may be effective:

(a)   To reduce the amount of principal, principal prepayments or the rate of
interest payable on, any Loan, or the amount of any fee or other amount payable
to any Lender under the Loan Documents (unless such modification is consented to
by each Lender entitled to receive such fee ) or to waive an Event of Default
consisting of the failure of Borrower to pay when due principal, interest or any
commitment fee;

63

--------------------------------------------------------------------------------

(b)   To postpone any date fixed for any payment of principal of, prepayment of
principal of, or any installment of interest on, any Loan or any installment of
any commitment fee, to extend the term of, or increase the amount of, any
Lender’s Commitment (it being understood that a waiver of an Event of Default
shall not constitute an extension or increase in the Commitment of any Lender)
or modify the Pro Rata Share of any Lender;

(c)   To release collateral in which Lenders have a security interest to secure
the performance of Borrower's obligations under the Loan Documents constituting
more than 20% of the value of Borrower's consolidated assets;

(d)   To amend the definition of “Requisite Lenders” or the provisions of
Section 4, Section 9, this Section 10.01 or Section 10.06;

(e)   To amend Section 7.12(f); or

(f)   To amend any provision of this Agreement that expressly requires the
consent or approval of all Lenders; provided, however, that (i) no amendment,
waiver or consent shall, unless in writing and signed by Issuing Lender in
addition to Requisite Lenders or all Lenders, as the case may be, affect the
rights or duties of Issuing Lender, (ii) no amendment, waiver or consent shall,
unless in writing and signed by Administrative Agent in addition to Requisite
Lenders or all Lenders, as the case may be, affect the rights or duties of
Administrative Agent, and (iii) the fee letters may be amended, or rights or
privileges thereunder waived, in a writing executed by the parties thereto.  Any
amendment, modification, supplement, termination, waiver or consent pursuant to
this Section shall apply equally to, and shall be binding upon, all Lenders and
Administrative Agent.

10.02    Transmission and Effectiveness of Communications and Signatures.

(a)   Modes of Delivery.  Except as otherwise provided in any Loan Document,
notices, requests, demands, directions, agreements and documents delivered in
connection with the Loan Documents (collectively, “communications”) shall be
transmitted by Requisite Notice to the number and address set forth on Schedule
10.02, may be delivered by the following modes of delivery, and shall be
effective as follows:

                Mode of Delivery           

 Effective on earlier of actual receipt and:

                Courier:                   

 Scheduled delivery date

                Facsimile:                  

 When transmission in legible form complete

                Mail:                      
 

 Fourth Business Day after deposit in U.S. mail first class
 postage pre-paid

                Personal delivery:          

 When received

                Telephone:                

 When conversation completed

provided, however, that communications delivered to Administrative Agent
pursuant to Section 2 must be in writing and shall not be effective until
actually received by Administrative Agent.

(b)   Reliance by Administrative Agent and Lenders.  Administrative Agent and
Lenders shall be entitled to rely and act on any communications purportedly
given by or on

64

--------------------------------------------------------------------------------

behalf of Borrower even if (i) such communications (A) were not made in a manner
specified herein, (B) were incomplete or (C) were not preceded or followed by
any other notice specified herein, or (ii) the terms thereof, as understood by
the recipient, varied from any subsequent related communications provided for
herein.  Borrower shall indemnify Administrative Agent and Lenders from any
loss, cost, expense or liability as a result of relying on any communications
permitted herein.

(c)   Effectiveness of Facsimile Documents and Signatures.  Documents and
agreements delivered from time to time in connection with the Loan Documents may
be transmitted and/or signed by facsimile.  The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as hardcopies with manual signatures and shall be binding on all
Borrower Parties and Administrative Agent and Lenders.  Administrative Agent may
also request that any such documents and signature be confirmed by a
manually-signed hardcopy thereof; provided, however, that the failure to request
or deliver any such manually-signed hardcopy shall not affect the effectiveness
of any facsimile documents or signatures.

10.03    Attorney Costs, Expenses and Taxes.  Borrower agrees (a) to pay or
reimburse Administrative Agent for all reasonable costs and expenses incurred in
connection with the development, preparation, negotiation and execution of the
Loan Documents, and the development, preparation, negotiation and execution of
any amendment, waiver, consent, supplement or modification to, any Loan
Documents, and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including all reasonable Attorney Costs, and (b) to pay or
reimburse Administrative Agent and each Lender for all costs and expenses
incurred in connection with any refinancing, restructuring, reorganization
(including a bankruptcy reorganization), collection and enforcement or attempted
enforcement, or preservation of any rights under any Loan Documents, and any
other documents prepared in connection herewith or therewith, or in connection
with any refinancing, or restructuring of any such documents in the nature of a
“workout” or of any insolvency or bankruptcy proceeding, including Attorney
Costs.  The foregoing costs and expenses shall include all reasonable search,
filing, recording, title insurance and appraisal charges and fees and taxes
related thereto, and other out-of-pocket expenses incurred by Administrative
Agent and the cost of independent public accountants and other outside experts
retained by Administrative Agent or any Lender.  Such costs and expenses shall
also include administrative costs of Administrative Agent reasonably
attributable to the administration of the Loan Documents.  Any amount payable by
Borrower under this Section shall bear interest from the second Business Day
following the date of demand for payment at the Default Rate, unless waived by
Administrative Agent.  The agreements in this Section shall survive repayment of
all Obligations.

10.04    Binding Effect; Assignment.

(a)   This Agreement and the other Loan Documents to which Borrower is a party
will be binding upon and inure to the benefit of Borrower, Administrative Agent,
Lenders and their respective successors and assigns, except that, Borrower may
not assign its rights hereunder or thereunder or any interest herein or therein
without the prior written consent of all Lenders and any such attempted
assignment shall be void.  Any Lender may at any time pledge its Note or

65

--------------------------------------------------------------------------------

any other instrument evidencing its rights as a Lender under this Agreement to a
Federal Reserve Bank, but no such pledge shall release such Lender from its
obligations hereunder or grant to such Federal Reserve Bank the rights of a
Lender hereunder absent foreclosure of such pledge.

(b)   From time to time following the Closing Date, each Lender may assign to
one or more Eligible Assignees all or any portion of its Commitment and/or
Extensions of Credit; provided that (i) such assignment, if not to a Lender or
an Affiliate of the assigning Lender, shall be consented to by Borrower at all
times other than during the existence of a Default or Event of Default and by
Administrative Agent and Issuing Lender (which approval of Borrower shall not be
unreasonably withheld), (ii) a copy of a duly signed and completed Assignment
and Acceptance shall be delivered to Administrative Agent, (iii) except in the
case of an assignment (A) to an Affiliate of the assigning Lender or to another
Lender or (B) of the entire remaining Commitment of the assigning Lender, the
portion of the Commitment assigned shall not be less than the Minimum Amount
therefor, and (iv) the effective date of any such assignment shall be as
specified in the Assignment and Acceptance, but not earlier than the date which
is five Business Days after the date Administrative Agent has received the
Assignment and Acceptance.  Upon any required consent by Administrative Agent,
Issuing Lender and Borrower to such assignment and payment of the requisite fee
described below, the assignee named therein shall be a Lender for all purposes
of this Agreement, with the Pro Rata Share therein set forth and, to the extent
of such Pro Rata Share, the assigning Lender shall be released from its further
obligations under this Agreement.  Borrower agrees that it shall execute and
deliver upon request (against delivery by the assigning Lender to Borrower of
any Note) to such assignee Lender, one or more Notes evidencing such assignee
Lender’s Loans, and to the assigning Lender if requested, one or more Notes
evidencing Loans under any Commitment retained by the assigning Lender. 
Administrative Agent’s consent to any assignment shall not be deemed to
constitute any representation or warranty by any Administrative Agent-Related
Person as to any matter.  For purposes hereof, each mutual fund that is an
Affiliate of a Lender shall be deemed to be a single Eligible Assignee, whether
or not such fund is managed by the same fund manager as other mutual funds that
are Affiliates of the same Lender.

(c)   After receipt of a completed Assignment and Acceptance, and receipt of an
assignment fee of $3,500 from such Eligible Assignee (including in the case of
assignments to Affiliates of assigning Lenders), Administrative Agent shall,
promptly following the effective date thereof, provide to Borrower and Lenders a
revised Schedule 10.02 giving effect thereto.

(d)   Each Lender may from time to time, without the consent of any other
Person, grant participations to one or more other Person (including another
Lender) of all or any portion of its Pro Rata Share of its Commitment or
Extensions of Credit; provided, however, that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, (iii) the participating banks or other financial institutions shall
not be a Lender hereunder for any purpose except, if the participation agreement
so provides, for the purposes of Section 3 (but only to the extent that the cost
of such benefits to Borrower does not exceed the cost which Borrower would have
incurred in respect of such Lender absent the participation) and subject to
Sections 10.05 and 10.06, (iv) Borrower, Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement, (v)
the participation agreement shall not restrict an increase in the

66

--------------------------------------------------------------------------------

combined Commitments or in granting Lender’s Pro Rata Share, so long as the
amount of the participation interest is not affected thereby, and (vi) the
consent of the holder of such participation interest shall not be required for
amendments or waivers of provisions of the Loan Documents; provided, however,
that the assigning Lender may, in any agreement with a participant, give such
participant the right to consent to any matter which (A) extends the Maturity
Date as to such participant or any other date upon which any payment of money is
due to such participant, (B) reduces the rate of interest owing to such
participant, any fee or any other monetary amount owing to such participant, or
(C) reduces the amount of any installment of principal owing to such
participant.  Any Lender that sells a participation to any Person that is a
“foreign corporation, partnership or trust” within the meaning of the Code shall
include in its participation agreement with such Person a covenant by such
Person that such Person will comply with the provisions of Section 10.21 as if
such Person were a Lender and provide that Administrative Agent and Borrower
shall be third party beneficiaries of such covenant.

10.05    Set-off.  In addition to any rights and remedies of Administrative
Agent and Lenders or any assignee or participant of any Lender or any Affiliate
thereof (each, a “Proceeding Party”) provided by law, upon the occurrence and
during the continuance of any Event of Default, each Proceeding Party is
authorized at any time and from time to time, without prior notice to Borrower,
any such notice being waived by Borrower to the fullest extent permitted by law,
to proceed directly, by right of set-off, banker’s lien, or otherwise, against
any assets of Borrower Parties which may be in the hands of such Proceeding
Party (including all general or special, time or demand, provisional or other
deposits and other indebtedness owing by such Proceeding Party to or for the
credit or the account of Borrower) and apply such assets against the
Obligations, irrespective of whether such Proceeding Party shall have made any
demand therefor and although such Obligations may be unmatured.  Each Lender
agrees promptly to notify Borrower and Administrative Agent after any such
set-off and application made by such Lender; provided, however, that the failure
to give such notice shall not affect the validity of such set-off and
application.

10.06    Sharing of Payments.  Each Lender severally agrees that if it, through
the exercise of any right of setoff, banker’s lien or counterclaim against
Borrower or otherwise, receives payment on account of the Outstanding
Obligations held by it that is ratably more than any other Lender receives in
payment on account of the Outstanding Obligations held by such other Lender,
then, subject to applicable Laws:  (a) the Lender exercising the right of
setoff, banker’s lien or counterclaim or otherwise receiving such payment shall
purchase, and shall be deemed to have simultaneously purchased, from the other
Lender a participation in the Outstanding Obligations held by the other Lender
and shall pay to the other Lender a purchase price in an amount so that the
share of the Outstanding Obligations held by each Lender after the exercise of
the right of setoff, banker’s lien or counterclaim or receipt of payment shall
be in the same proportion that existed prior to the exercise of the right of
setoff, banker’s lien or counterclaim or receipt of payment; and (b) such other
adjustments and purchases of participations shall be made from time to time as
shall be equitable to ensure that all Lenders share any payment obtained in
respect of the Outstanding Obligations ratably in accordance with each Lender’s
share of the Outstanding Obligations immediately prior to, and without taking
into account, the payment; provided that, if all or any portion of a
disproportionate payment obtained as a result of the exercise of the right of
setoff, banker’s lien, counterclaim or otherwise is thereafter recovered from
the purchasing Lender by Borrower or any Person claiming through or

67

--------------------------------------------------------------------------------

succeeding to the rights of Borrower, the purchase of a participation shall be
rescinded and the purchase price thereof shall be restored to the extent of the
recovery, but without interest.  Each Lender that purchases a participation in
the Outstanding Obligations pursuant to this Section shall from and after the
purchase have the right to give all notices, requests, demands, directions and
other communications under this Agreement with respect to the portion of the
Outstanding Obligations purchased to the same extent as though the purchasing
Lender were the original owner of the Outstanding Obligations purchased. 
Borrower expressly consents to the foregoing arrangements and agrees that any
Lender holding a participation in an Obligation so purchased may exercise any
and all rights of setoff, banker’s lien or counterclaim with respect to the
participation as fully as if Lender were the original owner of the Obligation
purchased.

10.07    No Setoff.  As to any and all funds, securities or other assets of
Borrower which are now or hereafter held by Administrative Agent or any Lender
as collateral pursuant to this Agreement or any other Loan Document for any of
the obligations thereunder (including, without limitation, all amounts in the
Supplemental Borrowing Account and any other deposit account, securities account
or other similar account) (collectively the "Collateral Assets"), Administrative
Agent and the Lenders agree that they shall not exercise any right of setoff or
recoupment against nor shall they assert any security interest in the Collateral
Assets in connection with any other obligation owed to Administrative Agent or
any Lender which is unrelated to this Agreement or the Loan Documents, except
for:  (i) recovery for any items deposited with Administrative Agent or any
Lender and returned unpaid or as to which claims have been asserted as to breach
of transfer or presentment warranties, (ii) overdrafts on any account which
generated the funds which constitute part of the Collateral Assets, (iii)
automated clearing house entries, and (iv) Administrative Agent or any Lender's
usual and customary fees for services rendered in connection with the assets or
bank accounts which constitute the Collateral Assets.

10.08    No Waiver; Cumulative Remedies.

(a)   No failure by any Lender or Administrative Agent to exercise, and no delay
by any Lender or Administrative Agent in exercising, any right, remedy, power or
privilege hereunder, shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege under any Loan
Document preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.  Without limiting the generality of the
foregoing, the terms and conditions of Section 4 may be waived in whole or in
part, with or without terms or conditions, in respect of any Extension of Credit
without prejudicing Administrative Agent’s or Lenders’ rights to assert them in
whole or in part in respect of any other Extension of Credit.

(b)   The rights, remedies, powers and privileges herein or therein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by Law. Any decision by Administrative Agent or any Lender not to
require payment of any interest (including Default Interest), fee, cost or other
amount payable under any Loan Document or to calculate any amount payable by a
particular method on any occasion shall in no way limit or be deemed a waiver of
Administrative Agent’s or such Lender’s right to require full payment thereof,
or to calculate an amount payable by another method that is not inconsistent
with this Agreement, on any other or subsequent occasion.

68

--------------------------------------------------------------------------------

(c)   The terms and conditions of Section 9 are for the sole benefit of
Administrative Agent and Lenders.

10.09    Usury.  Notwithstanding anything to the contrary contained in any Loan
Document, the interest and fees paid or agreed to be paid under the Loan
Documents shall not exceed the maximum rate of non-usurious interest permitted
by applicable Law (the “Maximum Rate”).  If Administrative Agent or any Lender
shall receive interest or a fee in an amount that exceeds the Maximum Rate, the
excessive interest or fee shall be applied to the principal of the Outstanding
Obligations or, if it exceeds the unpaid principal, refunded to Borrower.  In
determining whether the interest or a fee contracted for, charged, or received
by Administrative Agent or a Lender exceeds the Maximum Rate, such Person may,
to the extent permitted by applicable Law, (a) characterize any payment that is
not principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations.

10.10    Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

10.11    Integration.  This Agreement, together with the other Loan Documents
and any letter agreements referred to herein, comprises the complete and
integrated agreement of the parties on the subject matter hereof and supersedes
all prior agreements, written or oral, on the subject matter hereof.  In the
event of any conflict between the provisions of this Agreement and those of any
other Loan Document, the provisions of this Agreement shall control and govern;
provided that the inclusion of supplemental rights or remedies in favor of
Administrative Agent or Lenders in any other Loan Document shall not be deemed a
conflict with this Agreement.  Each Loan Document was drafted with the joint
participation of the respective parties thereto and shall be construed neither
against nor in favor of any party, but rather in accordance with the fair
meaning thereof.

10.12    Nature of Lenders’ Obligations.  Nothing contained in this Agreement or
any other Loan Document and no action taken by Administrative Agent or Lenders
or any of them pursuant hereto or thereto may, or may be deemed to, make Lenders
a partnership, an association, a joint venture or other entity, either among
themselves or with Borrower or any Affiliate of Borrower.  Each Lender’s
obligation to make any Extension of Credit pursuant hereto is several and not
joint or joint and several, and in the case of the initial Extension of Credit
only is conditioned upon the performance by all other Lenders of their
obligations to make the initial Extension of Credit.  A default by any Lender
will not increase the Pro Rata Share attributable to any other Lender.

10.13    Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any Loan Document, certificate or statement
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery thereof but shall terminate the later
of (a) when the Commitments are terminated and (b) when no Obligations remain
outstanding under any Loan Document.  Such representations and warranties have
been or will be relied upon by Administrative Agent and each Lender,

69

--------------------------------------------------------------------------------

notwithstanding any investigation made by Administrative Agent or any Lender or
on their behalf.

10.14    Indemnity by Borrower.  Borrower agrees to indemnify, defend, save and
hold harmless each Administrative Agent-Related Person and each Lender and their
respective Affiliates, directors, officers, agents, attorneys and employees
(collectively, the “Indemnitees”) from and against:  (a) any and all claims,
demands, actions or causes of action that are asserted against any Indemnitee by
any Person (other than Administrative Agent or any Lender) relating directly or
indirectly to a claim, demand, action or cause of action that such Person
asserts or may assert against Borrower, any of its Affiliates or any its
officers or directors; (b) any and all claims, demands, actions or causes of
action arising out of or relating to, the Loan Documents, any predecessor loan
documents, the Commitments, the use or contemplated use of the proceeds of any
Loan, the Colorado Springs Real Property Security, property that is the subject
of any Material Lease or any other collateral given to secure the obligations of
Borrower under this Agreement, or the relationship of Borrower, Administrative
Agent and Lenders under this Agreement; (c) any administrative or investigative
proceeding by any Governmental Authority arising out of or related to a claim,
demand, action or cause of action described in subsection (a) or (b) above; and
(d) all liabilities, claims, actions, loss, damages, including, without
limitation, foreseeable and unforeseeable consequential damages, costs and
expenses (including sums paid in settlement of claims and all consultant, expert
and legal fees and expenses of Indemnitees' counsel) directly or indirectly
arising out of or resulting from any Hazardous Substance being present at any
time in or around any part of the Colorado Real Property Security, or in the
soil, groundwater or soil vapor on or under the Colorado Real Property Security,
including those incurred in connection with any investigation of site conditions
or any clean-up, remedial, removal or restoration work, or any resulting damages
or injuries to the person or property of any third parties or to any natural
resources; (e) any and all liabilities, losses, costs or expenses (including
Attorney Costs) that any Indemnitee suffers or incurs as a result of the
assertion of any foregoing claim, demand, action, cause of action or proceeding,
or as a result of the preparation of any defense in connection with any
foregoing claim, demand, action, cause of action or proceeding, in all cases,
whether or not an Indemnitee is a party to such claim, demand, action, cause of
action or proceeding, including those liabilities caused by an Indemnitee’s own
negligence (all the foregoing, collectively, the “Indemnified Liabilities”);
provided that no Indemnitee shall be entitled to indemnification for any loss
caused by its own gross negligence or willful misconduct or for any loss
asserted against it by another Indemnitee.

10.15    Nonliability of Lenders.

Borrower acknowledges and agrees that:

(a)   Any inspections of any property of Borrower made by or through
Administrative Agent or Lenders are for purposes of administration of the Loan
Documents only, and Borrower is not entitled to rely upon the same (whether or
not such inspections are at the expense of Borrower);

(b)   By accepting or approving anything required to be observed, performed,
fulfilled or given to Administrative Agent or Lenders pursuant to the Loan
Documents, neither Administrative Agent nor Lenders shall be deemed to have
warranted or represented the

70

--------------------------------------------------------------------------------

sufficiency, legality, effectiveness or legal effect of the same, or of any
term, provision or condition thereof, and such acceptance or approval thereof
shall not constitute a warranty or representation to anyone with respect thereto
by Administrative Agent or Lenders;

(c)   The relationship between Borrower and Administrative Agent and Lenders is,
and shall at all times remain, solely that of borrower and lenders; neither
Administrative Agent nor any Lender shall under any circumstance be deemed to be
in a relationship of confidence or trust or a fiduciary relationship with
Borrower or its Affiliates, or to owe any fiduciary duty to Borrower or its
Affiliates; neither Administrative Agent nor any Lender undertakes or assumes
any responsibility or duty to Borrower or its Affiliates to select, review,
inspect, supervise, pass judgment upon or inform Borrower or its Affiliates of
any matter in connection with their property or the operations of Borrower or
its Affiliates; Borrower and its Affiliates shall rely entirely upon their own
judgment with respect to such matters; and any review, inspection, supervision,
exercise of judgment or supply of information undertaken or assumed by
Administrative Agent or any Lender in connection with such matters is solely for
the protection of Administrative Agent and Lenders and neither Borrower nor any
other Person is entitled to rely thereon; and

(d)   Neither Administrative Agent nor any Lender shall be responsible or liable
to any Person for any loss, damage, liability or claim of any kind relating to
injury or death to Persons or damage to property caused by the actions, inaction
or negligence of Borrower and/or its Affiliates and Borrower hereby indemnifies
and holds Administrative Agent and Lenders harmless from any such loss, damage,
liability or claim.

10.16    No Third Parties Benefited.  This Agreement is made for the purpose of
defining and setting forth certain obligations, rights and duties of Borrower,
Administrative Agent and Lenders in connection with the Extensions of Credit,
and is made for the sole benefit of Borrower, Administrative Agent and Lenders,
and Administrative Agent’s and Lenders’ successors and assigns.  Except as
provided in Sections 10.04 and 10.13, no other Person shall have any rights of
any nature hereunder or by reason hereof.

10.17    Severability.  Any provision of the Loan Documents that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

10.18    Confidentiality.  Administrative Agent and each Lender shall use any
confidential non-public information concerning Borrower and its Subsidiaries
that is furnished to Administrative Agent or such Lender by or on behalf of
Borrower and its Subsidiaries in connection with the Loan Documents
(collectively, “Confidential Information”) solely for the purpose of evaluating
and providing products and services to them and administering and enforcing the
Loan Documents, and it will hold the Confidential Information in confidence. 
Notwithstanding the foregoing, Administrative Agent and each Lender may disclose
Confidential Information (a) to their Affiliates or any of their or their
Affiliates’ directors, officers, employees, advisors, or representatives
(collectively, the “Representatives”) whom it determines need to know such
information for the purposes set forth in this Section; (b) to any

71

--------------------------------------------------------------------------------

bank or financial institution or other entity to which such Lender has assigned
or desires to assign an interest or participation in the Loan Documents or the
Obligations, provided that any such foregoing recipient of such Confidential
Information agrees to keep such Confidential Information confidential as
specified herein; (c) to any governmental agency or regulatory body having or
claiming to have authority to regulate or oversee any aspect of Administrative
Agent’s or such Lender’s business or that of its Representatives in connection
with the exercise of such authority or claimed authority; (d) to the extent
necessary or appropriate to effect or preserve Administrative Agent’s or such
Lender’s or any of their Affiliates’ security (if any) for any Obligation or to
enforce any right or remedy or in connection with any claims asserted by or
against Administrative Agent or such Lender or any of their Representatives; and
(e) pursuant to any subpoena or any similar legal process.  For purposes hereof,
the term “Confidential Information” shall not include information that (x) is in
Administrative Agent’s or a Lender’s possession prior to its being provided by
or on behalf of the Borrower Parties, provided that such information is not
known by Administrative Agent or such Lender to be subject to another
confidentiality agreement with, or other legal or contractual obligation of
confidentiality to, Borrower, (y) is or becomes publicly available (other than
through a breach hereof by Administrative Agent or such Lender), or (z) becomes
available to Administrative Agent or such Lender on a nonconfidential basis,
provided that the source of such information was not known by Administrative
Agent or such Lender to be bound by a confidentiality agreement or other legal
or contractual obligation of confidentiality with respect to such information.

10.19    Further Assurances.  Borrower and its Subsidiaries shall, at their
expense and without expense to Lenders or Administrative Agent, do, execute and
deliver such further acts and documents as any Lender or Administrative Agent
from time to time reasonably requires for the assuring and confirming unto
Lenders or Administrative Agent of the rights hereby created or intended now or
hereafter so to be, or for carrying out the intention or facilitating the
performance of the terms of any Loan Document.

10.20    Headings.  Section headings in this Agreement and the other Loan
Documents are included for convenience of reference only and are not part of
this Agreement or the other Loan Documents for any other purpose.

10.21    Time of the Essence.  Time is of the essence of the Loan Documents.

10.22    Foreign Lenders.  Each Lender that is a “foreign corporation,
partnership or trust” within the meaning of the Code (a "Foreign Lender") shall
deliver to Administrative Agent, prior to receipt of any payment subject to
withholding under the Code (or after accepting an assignment of an interest
herein), two duly signed completed copies of either Form W-8BEN or any successor
thereto (relating to such Person and entitling it to a complete exemption from
withholding on all payments to be made to such Person by Borrower pursuant to
this Agreement) or Form W-8ECI or any successor thereto (relating to all
payments to be made to such Person by Borrower pursuant to this Agreement) of
the United States Internal Revenue Service or such other evidence satisfactory
to Borrower and Administrative Agent that no withholding under the federal
income tax laws is required with respect to such Person.  Thereafter and from
time to time, each such Person shall (a) promptly submit to Administrative Agent
such additional duly completed and signed copies of one of such forms (or such
successor forms as shall be adopted from time to time by the relevant United
States taxing authorities) as may then be available under

72

--------------------------------------------------------------------------------

then current United States laws and regulations to avoid, or such evidence as is
satisfactory to Borrower and Administrative Agent of any available exemption
from, United States withholding taxes in respect of all payments to be made to
such Person by Borrower pursuant to this Agreement, and (b) take such steps as
shall not be materially disadvantageous to it, in the reasonable judgment of
such Lender, and as may be reasonably necessary (including the re-designation of
its Lending Office) to avoid any requirement of applicable Laws that Borrower
make any deduction or withholding for taxes from amounts payable to such
Person.  If such Persons fails to deliver the above forms or other
documentation, then Administrative Agent may withhold from any interest payment
to such Person an amount equivalent to the applicable withholding tax imposed by
Sections 1441 and 1442 of the Code, without reduction.  If any Governmental
Authority asserts that Administrative Agent did not properly withhold any tax or
other amount from payments made in respect of such Person, such Person shall
indemnify Administrative Agent therefor, including all penalties and interest
and costs and expenses (including Attorney Costs) of Administrative Agent.  The
obligation of Lenders under this Section shall survive the payment of all
Obligations and the resignation or replacement of Administrative Agent.

10.23    Removal and Replacement of Lenders.

(a)   Under any circumstances set forth in this Agreement providing that
Borrower shall have the right to remove and replace a Lender as a party to this
Agreement, Borrower may, upon notice to such Lender and Administrative Agent,
remove such Lender by (i) non ratably terminating such Lender’s Commitment, and
(ii) if being replaced, causing such Lender to assign its Commitment to one or
more other Lenders or Eligible Assignees acceptable to Borrower, Administrative
Agent and Issuing Lender; provided, however, that during the existence of any
Event of Default, Borrower may not remove or replace a Lender pursuant to this
Section 10.22.  Any removed or replaced Lender shall be entitled to (x) payment
in full of all principal, interest, fees and other amounts owing to such Lender
or such Lender’s affiliated Indemnitees under any Loan Document through the date
of termination or assignment (including any amounts payable pursuant to Section
3.05), (y) appropriate assurances and indemnities (which may include letters of
credit) as such Lender may reasonably require with respect to its participation
interest in any Letters of Credit and (z) a release of such Lender from its
obligations under the Loan Documents.  Any Lender being replaced shall execute
and deliver an Assignment and Acceptance covering such Lender’s Commitment, and
shall otherwise comply with Section 10.04.  Administrative Agent shall
distribute an amended Schedule 2.01, which shall thereafter be incorporated into
this Agreement, to reflect adjustments to Lenders and their Commitments.

(b)   In order to make all Lender’s interests in any outstanding Extensions of
Credit ratable in accordance with any revised Pro Rata Shares after giving
effect to the removal or replacement of a Lender, Borrower shall pay or prepay,
if necessary, on the effective date thereof, all outstanding Extensions of
Credit of all Lenders, together with any amounts due under Section 3.05. 
Borrower may then request Extensions of Credit from Lenders in accordance with
their revised Pro Rata Shares.

73

--------------------------------------------------------------------------------

10.24    Governing Law.

(a)   THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF CALIFORNIA APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE; PROVIDED THAT ADMINISTRATIVE AGENT AND EACH LENDER
SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

(b)   ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF CALIFORNIA OR OF THE
UNITED STATES FOR THE CENTRAL DISTRICT OF SUCH STATE, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, BORROWER, ADMINISTRATIVE AGENT AND EACH LENDER
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS.  BORROWER, ADMINISTRATIVE AGENT AND EACH LENDER
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED HERETO.  BORROWER, ADMINISTRATIVE
AGENT AND EACH LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER
PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH
STATE.

10.25    Judicial Reference Waiver of Jury Trial.  In all the Loan Documents the
sections regarding “Jury Trial Waiver” are hereby deleted in their entirety and
all claims in connection with the Loan Documents shall be determined by a
consensual general judicial reference, pursuant to the provisions of California
Code of Civil Procedure§§ 638 et seq., as such statutes may be amended or
modified from time to time, and as more fully set forth in Exhibit E.

10.26    Entire Agreement.  This Agreement and the other Loan Documents
represent the final agreement between the parties and may not be contradicted by
evidence of prior, contemporaneous, or subsequent oral agreements of the
parties.  There are no unwritten oral agreements between the parties.

74

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

QUANTUM CORPORATION, a Delaware corporation, as Borrower

By:    /s/ Mary Springer            

Name: Mary Springer               

Title: Treasurer                        

KEYBANK NATIONAL ASSOCIATION, as Administrative Agent, Lead Arranger and Issuing
Lender

By:    /s/ Robert W. Boswell          

Name: Robert W. Boswell             

Title: Senior Vice President            

COMERICA BANK, as Lender

By:    /s/ Raed Y. Alfayoumi        

Name: Raed Y. Alfayoumi          

Title: Vice President                   

GENERAL ELECTRIC CAPITAL CORPORATION, as Syndication Agent and Lender

By:    /s/ Bond Harberts                

Name: Bond Harberts                   

Title: Duly Authorized Signatory     

SILICON VALLEY BANK, as Documentation Agent and Lender

By:    /s/ Kevin Zeidan                 

Name: Kevin Zeidan                    

Title: Relationship Manager          

75